Exhibit 10.3

Execution Copy

 

 

 

KEXIM DIRECT FACILITY AGREEMENT

Dated as of June 30, 2015

among

SABINE PASS LIQUEFACTION, LLC,

as Borrower,

SHINHAN BANK NEW YORK BRANCH,

as the KEXIM Facility Agent,

SOCIÉTÉ GÉNÉRALE,

as the Common Security Trustee and

and

THE EXPORT-IMPORT BANK OF KOREA,

as the KEXIM Direct Facility Lender, Joint Lead Arranger and Joint Lead
Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

 

DEFINITIONS AND INTERPRETATION

     4   

1.01  

 

Defined Terms

     4   

1.02  

 

Principles of Interpretation

     4   

1.03  

 

UCC Terms

     4   

1.04  

 

Accounting and Financial Determinations

     4   

ARTICLE 2

 

COMMITMENTS AND BORROWING

     4   

2.01  

 

KEXIM Direct Facility Loans

     4   

2.02  

 

Notice of Borrowings

     5   

2.03  

 

Borrowing of Loans

     5   

2.04  

 

Termination or Reduction of Commitments

     6   

2.05  

 

KEXIM Direct Facility Notes

     6   

ARTICLE 3

 

PAYMENTS, PREPAYMENTS, INTEREST AND FEES

     7   

3.01  

 

Repayment of KEXIM Direct Facility Loan Borrowings

     7   

3.02  

 

Interest Payment Dates

     7   

3.03  

 

Interest Rates

     8   

3.04  

 

Post-Maturity Interest Rates; Default Interest Rates

     8   

3.05  

 

Interest Rate Determination

     8   

3.06  

 

Computation of Interest and Fees

     8   

3.07  

 

Optional Prepayment

     8   

3.08  

 

Mandatory Prepayment

     9   

3.09  

 

Time and Place of Payments

     10   

3.10  

 

Borrowings and Payments Generally

     10   

3.11  

 

Fees

     10   

ARTICLE 4

 

LIBOR AND TAX PROVISIONS

     11   

4.01  

 

LIBOR Lending Unlawful

     11   

4.02  

 

Inability to Determine Interest Rates

     11   

4.03  

 

Increased Costs

     12   

4.04  

 

Obligation to Mitigate

     13   

4.05  

 

Funding Losses

     14   

4.06  

 

Taxes

     15   

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

     18   

5.01  

 

Incorporation of Representations and Warranties in the Common Terms Agreement

     18   

ARTICLE 6

 

CONDITIONS PRECEDENT

     19   

6.01  

 

Conditions to Closing Date

     19   

 

-i-



--------------------------------------------------------------------------------

6.02  

Conditions to KEXIM Direct Facility Initial Advance

  19   

6.03  

Conditions to Train 6 Initial Advance

  19   

6.04  

Conditions to Each KEXIM Direct Facility Loan Borrowing

  19   

ARTICLE 7

COVENANTS

  20   

7.01  

Incorporation of Common Terms Agreement

  20   

ARTICLE 8

DEFAULT AND ENFORCEMENT

  20   

8.01  

Events of Default under the Common Terms Agreement

  20   

8.02  

Acceleration Upon Bankruptcy

  20   

8.03  

Acceleration Upon Other Event of Default

  20   

8.04  

Action Upon Event of Default

  20   

8.05  

Application of Proceeds

  21   

ARTICLE 9

THE KEXIM FACILITY AGENT

  22   

9.01  

Appointment and Authority

  22   

9.02  

Rights as a Lender or Secured Hedging Party

  23   

9.03  

Exculpatory Provisions

  23   

9.04  

Reliance by KEXIM Facility Agent

  24   

9.05  

No Liability With Respect To KEXIM

  24   

9.06  

Resignation or Removal of KEXIM Facility Agent

  24   

9.07  

No Amendment to Duties of KEXIM Facility Agent Without Consent

  25   

9.08  

Non-Reliance on KEXIM Facility Agent

  25   

9.09  

No Joint Lead Arranger, Joint Lead Bookrunner Duties

  26   

9.10  

Copies

  26   

ARTICLE 10

MISCELLANEOUS PROVISIONS

  26   

10.01

Amendments, Etc.

  26   

10.02

Entire Agreement

  26   

10.03

Applicable Government Rule; Jurisdiction; Etc.

  26   

10.04

Assignments

  28   

10.05

Benefits of Agreement

  31   

10.06

Costs and Expenses

  31   

10.07

Counterparts; Effectiveness

  32   

10.08

Indemnification by the Borrower

  32   

10.09

Interest Rate Limitation

  33   

10.10

No Waiver; Cumulative Remedies

  33   

10.11

Notices and Other Communications

  34   

10.12

Patriot Act Notice

  36   

10.13

Payments Set Aside

  36   

10.14

Right of Setoff

  36   

10.15

Severability

  37   

10.16

Survival

  37   

10.17

Treatment of Certain Information; Confidentiality

  37   

10.18

Waiver of Consequential Damages, Etc.

  38   

 

-ii-



--------------------------------------------------------------------------------

10.19

Waiver of Litigation Payments

  39   

10.20

Reinstatement

  39   

10.21

No Recourse

  39   

10.22

Intercreditor Agreement

  40   

10.23

Termination

  40   

10.24

Guarantee

  40   

SCHEDULES

 

Schedule 2.01 - Commitment Schedule 3.01(a) - Amortization Schedule Schedule
10.11 - Notice Information

EXHIBITS

 

Exhibit A - Definitions Exhibit B - Form of KEXIM Direct Facility Note Exhibit C
- Form of Lender Assignment Agreement (Commitment and Loans) Exhibit D-1 - Form
of U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are not
Partnerships For U.S. Federal Income Tax Purposes) Exhibit D-2 - Form of U.S.
Tax Compliance Certificate (For Non-U.S. Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes) Exhibit D-3 - Form of U.S. Tax Compliance
Certificate (For Non-U.S. Participants that are Partnerships for U.S. Federal
Income Tax Purposes) Exhibit D-4 - Form of U.S. Tax Compliance Certificate (For
Non-U.S. Lenders that are Partnerships for U.S. Federal Income Tax Purposes)

 

-iii-



--------------------------------------------------------------------------------

This KEXIM DIRECT FACILITY AGREEMENT, dated as of June 30, 2015 (this
“Agreement”), is made among SABINE PASS LIQUEFACTION, LLC, a limited liability
company organized and existing under the laws of the State of Delaware (the
“Borrower”), SHINHAN BANK NEW YORK BRANCH as the KEXIM Facility Agent, SOCIÉTÉ
GÉNÉRALE, as the Common Security Trustee and THE EXPORT-IMPORT BANK OF KOREA, an
official export credit agency incorporated by the Export-Import Bank of Korea
Act as amended on December 31, 2014, duly organized and existing under the laws
of the Republic of Korea (“KEXIM”).

W I T N E S S E T H :

WHEREAS, Sabine Pass LNG, L.P. (“SPLNG”), an indirect wholly owned subsidiary of
Cheniere Energy Partners, L.P. (the “Sponsor”), owns and operates the Sabine
Pass LNG Terminal (“Sabine Pass Terminal”) located in Cameron Parish, Louisiana.
The Sabine Pass Terminal has LNG regasification and send-out capacity of
approximately 4.3 Bcf/d, storage capacity of approximately 16.9 Bcfe and two
marine berths;

WHEREAS, the Borrower intends to design, engineer, develop, procure, construct,
install, complete, own, operate and maintain up to six liquefaction trains, each
with a nominal production capacity of at least 182,500,000 MMBtu per annum, that
will add liquefaction services at the Sabine Pass Terminal and convert the
Sabine Pass Terminal into a facility capable of liquefying and exporting
domestic U.S. natural gas in addition to importing and regasifying
foreign-sourced LNG;

WHEREAS, the Borrower, the Secured Debt Holder Group Representatives party
thereto, the Secured Hedge Representatives party thereto, the Secured Gas Hedge
Representatives party thereto, the Common Security Trustee and the Intercreditor
Agent entered into that certain Common Terms Agreement, dated as of July 31,
2012, as amended by that certain First Amendment to Common Terms Agreement,
dated as of November 6, 2012, as further amended by that certain Omnibus
Amendment, dated as of January 9, 2013, and as further amended by that certain
Second Omnibus Amendment (the “Second Omnibus Amendment”), dated as of
January 9, 2013, and as amended and restated by the Amended and Restated Common
Terms Agreement, dated May 28, 2013, as amended by that certain Amendment to the
Common Terms Agreement, dated as of November 20, 2013, as further amended by
that certain Amendment to the Common Terms Agreement, dated as of April 10,
2014, as further amended by that certain Amendment to the Common Terms
Agreement, dated as of June 10, 2014, as further amended by that certain
Amendment to the Common Terms Agreement, dated as of May 12, 2015 (as so amended
and restated, the “Amended and Restated Common Terms Agreement”), that sets out
certain provisions regarding, among other things, common representations and
warranties of the Borrower, common covenants of the Borrower, and common Events
of Default under certain of the Secured Debt Instruments (as defined in the
Amended and Restated Common Terms Agreement);

WHEREAS, the Borrower, the Commercial Banks Facility Agent, the Common Security
Trustee, and the Commercial Bank Lenders party thereto (in their capacity as
construction/term loan lenders thereunder) entered into that certain Credit
Agreement (Term Loan A), dated as of July 31, 2012, as amended by the Second
Omnibus Amendment (as so



--------------------------------------------------------------------------------

amended, the “Original Credit Agreement”) and as amended and restated by the
Amended and Restated Credit Agreement (Term Loan A), dated as of May 28, 2013,
and as amended by that certain First Amendment to the Amended and Restated
Credit Agreement (Term Loan A), dated as of March 21, 2014 (as so amended and
restated, the “Amended and Restated Credit Agreement”), pursuant to which such
Commercial Bank Lenders party thereto (in such capacity) agreed to provide, upon
the terms and conditions set forth therein, the loans described therein and to
finance the construction of the first four trains of the Project;

WHEREAS, the Borrower, the Secured Debt Holder Group Representatives party
thereto, the Secured Hedge Representatives party thereto, the Secured Gas Hedge
Representatives party thereto, the Common Security Trustee and the Intercreditor
Agent have entered into that certain Intercreditor Agreement, dated as of
July 31, 2012, as amended by the Second Omnibus Amendment, as amended and
restated by the Amended and Restated Intercreditor Agreement, dated as of
May 28, 2013 (as so amended and restated, the “Amended and Restated
Intercreditor Agreement”), that, among other things, governs the relationship
among the Secured Parties and regulates the claims of the Secured Parties under
the Amended and Restated Common Terms Agreement against the Borrower and the
enforcement by the Secured Parties under the Amended and Restated Common Terms
Agreement of the Security (as defined in the Amended and Restated Common Terms
Agreement), including the method of voting and decision making, and the
appointment of the Intercreditor Agent for the purposes set forth therein;

WHEREAS, as of the date hereof, pursuant to that certain Indenture, dated as of
February 1, 2013, as supplemented by a first supplemental indenture, dated as of
April 16, 2013, a second supplemental indenture, dated as of April 16, 2013, a
third supplemental indenture, dated as of November 25, 2013, a fourth
supplemental indenture, dated as of May 20, 2014, a fifth supplemental
indenture, dated as of May 20, 2014, and a sixth supplemental indenture, dated
as of March 3, 2015, the Borrower has issued Senior Bonds in one or more series
in the aggregate principal amount of eight billion five hundred million Dollars
($8,500,000,000) constituting Replacement Debt and resulting in cancellation of
Facility Commitments such that, as of the date hereof, the aggregate Facility
Commitments remaining available amount to eight hundred ninety-nine million one
hundred twenty-three thousand nine hundred ninety-four Dollars and seven cents
($899,123,994.07);

WHEREAS, the Borrower, the Commercial Bank Lenders and certain other parties
thereto, as applicable, desire to amend and restate the Amended and Restated
Credit Agreement and certain other Transaction Documents, as set forth below,
the KSURE Covered Facility Lenders desire to amend and restate the KSURE Covered
Facility Agreement, and KEXIM, the KEXIM Covered Facility Lenders, and certain
other Holders of Senior Debt, if applicable, desire to establish certain
additional credit facilities in order to provide funds which are to be used,
along with the Funded Equity to finance the design, engineering, development,
procurement, construction, installation, completion, ownership, operation and
maintenance of the relevant trains of the Project, to pay certain fees and
expenses associated with the Financing Documents and the Senior Debt, fund the
Senior Debt Facilities Debt Service Reserve Account, fund operating and working
capital expenses associated with the relevant trains of the Project, issue
letters of credit and as further described herein and in the other Financing
Documents;

 

-2-



--------------------------------------------------------------------------------

WHEREAS, the Borrower, the KSURE Covered Facility Agent, the Common Security
Trustee and the KSURE Covered Facility Lenders are entering into that certain
KSURE Covered Facility Agreement, pursuant to which the KSURE Covered Facility
Lenders will provide, upon the terms and conditions set forth therein, the loans
described therein to finance the construction of the relevant trains of the
Project and, in connection therewith and as a condition thereto, KSURE will
issue the KSURE Insurance to provide, upon the terms and conditions set forth
therein, credit support to the KSURE Covered Facility Lenders;

WHEREAS, the Borrower, the KEXIM Facility Agent, the Common Security Trustee,
KEXIM and the KEXIM Covered Facility Lenders are entering into that certain
KEXIM Covered Facility Agreement, pursuant to which the KEXIM Covered Facility
Lenders will provide, upon the terms and conditions set forth therein, the loans
described therein to finance the construction of the relevant trains of the
Project and, in connection therewith and as a condition thereto, KEXIM will
issue the KEXIM Guarantee to provide, upon the terms and conditions set forth
therein, credit support to the KEXIM Covered Facility Lenders;

WHEREAS, the Borrower, the Commercial Banks Facility Agent, the Common Security
Trustee, and the Commercial Bank Lenders are entering into an Amended and
Restated Credit Agreement (Term Loan A), pursuant to which the Commercial Bank
Lenders will provide upon the terms and conditions set forth therein, the loans
described therein to finance the construction of the relevant trains of the
Project;

WHEREAS, the Borrower, the Secured Debt Holder Group Representatives, the
Secured Hedge Representatives, the Secured Gas Hedge Representatives, the Common
Security Trustee and the Intercreditor Agent are entering into a new
Intercreditor Agreement in order to amend and restate the Amended and Restated
Intercreditor Agreement and, among other things, regulate the relationship among
the Secured Parties and regulate the claims of the Secured Parties against the
Borrower and the enforcement by the Secured Parties of the Security, including
the method of voting and decision making, and the appointment of the
Intercreditor Agent for the purposes set forth therein;

WHEREAS, the Borrower has granted certain Security in the Collateral for the
benefit of the Secured Parties pursuant to the Security Documents;

WHEREAS, the Borrower, the Secured Debt Holder Group Representatives, the
Secured Hedge Representatives, the Secured Gas Hedge Representatives, the Common
Security Trustee, and the Intercreditor Agent are entering into a new Common
Terms Agreement in order to amend and restate the Amended and Restated Common
Terms Agreement and set out certain provisions regarding, among other things:
(a) common representations and warranties of the Borrower; (b) common covenants
of the Borrower; and (c) common Events of Default under certain of the Secured
Debt Instruments;

WHEREAS, the Borrower has requested that KEXIM, an official export credit agency
promoting the sound development of the Korean national economy by providing
finance required for overseas economic cooperation, such as export and import,
overseas investment and exploitation of overseas resources as provided in
Article 1 of the Export-Import Bank of Korea Act, establish a credit facility in
order to provide funds which are to be used to finance the construction of the
relevant trains of the Project as further described herein; and

 

-3-



--------------------------------------------------------------------------------

WHEREAS, KEXIM is willing to make such credit facility available in order to
achieve the purposes under Article 1 of the Export-Import Bank of Korea Act,
upon and subject to the terms and conditions hereinafter set forth.

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

1.01 Defined Terms. Unless the context shall otherwise require, or unless
otherwise defined herein in Exhibit A, capitalized terms used herein shall have
the meanings provided in the Common Terms Agreement.

1.02 Principles of Interpretation. Unless the context shall otherwise require,
or unless otherwise provided herein, this Agreement shall be governed by the
principles of interpretation in Section 1.2 (Interpretation) of the Common Terms
Agreement, mutatis mutandis. In the event of any conflict between the terms of
this Agreement and the terms of the Common Terms Agreement, the terms of this
Agreement shall prevail as among the parties hereto.

1.03 UCC Terms. Unless otherwise defined herein, terms used herein that are
defined in the UCC shall have the respective meanings given to those terms in
the UCC.

1.04 Accounting and Financial Determinations. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with Section 1.4 (Accounting and Financial
Determinations) of the Common Terms Agreement.

ARTICLE 2

COMMITMENTS AND BORROWING

On the terms, subject to the conditions and relying upon the representations and
warranties herein set forth:

2.01 KEXIM Direct Facility Loans. (a) KEXIM shall make loans (each such loan, a
“KEXIM Direct Facility Loan”) to the Borrower in an aggregate principal amount
not in excess of the KEXIM Direct Facility Commitment, from time to time during
the Availability Period, but not more frequently than twice monthly.

(b) Each KEXIM Direct Facility Loan Borrowing shall be in an amount specified in
a Borrowing Notice delivered pursuant to Section 2.3 (Borrowing Notice
Requirements) of the Common Terms Agreement.

 

-4-



--------------------------------------------------------------------------------

(c) Proceeds of the KEXIM Direct Facility Loans shall be deposited into the
Construction Account solely to fund Project Costs, subject to the terms and
conditions set forth herein.

(d) KEXIM Direct Facility Loans repaid or prepaid may not be reborrowed.

2.02 Notice of Borrowings. (a) From time to time, but no more frequently than
twice monthly, subject to the limitations set forth in Section 2.01 (KEXIM
Direct Facility Loans) the Borrower may request a KEXIM Direct Facility Loan
Borrowing by delivering to the KEXIM Facility Agent a properly completed
Borrowing Notice pursuant to Section 2.3 (Borrowing Notice Requirements) of the
Common Terms Agreement.

(b) The KEXIM Facility Agent shall promptly (and in no event later than 12:00
p.m., Seoul time, on or before the third Business Day prior to the proposed
Borrowing Date) advise KEXIM of any Borrowing Notice delivered pursuant to this
Section 2.02.

2.03 Borrowing of Loans. (a) KEXIM shall make a KEXIM Direct Facility Loan in
the amount requested in the applicable Borrowing Notice on the proposed
Borrowing Date by wire transfer of immediately available funds to the KEXIM
Facility Agent, not later than 1:00 p.m., New York City time, and the KEXIM
Facility Agent shall transfer and deposit the amounts so received as set forth
in Section 2.01(c) (KEXIM Direct Facility Loans) for application in accordance
with Section 5.02 (Construction Account) of the Accounts Agreement; provided
that, if a KEXIM Direct Facility Loan Borrowing does not occur on the proposed
Borrowing Date because any condition precedent to such requested KEXIM Direct
Facility Loan Borrowing herein specified has not been met, the KEXIM Facility
Agent shall return the amounts so received to KEXIM without interest as soon as
possible.

(b) The KEXIM Facility Agent shall maintain at the KEXIM Facility Agent’s office
(i) a copy of any Lender Assignment Agreement delivered to it pursuant to
Section 10.04 (Assignments), and (ii) a register for the recordation of the
principal amount of and interest on the KEXIM Direct Facility Loans owing and
paid to KEXIM pursuant to the terms hereof from time to time and of amounts
received by the KEXIM Facility Agent from the Borrower and whether such amounts
constitute principal, interest, fees or other amounts (the “Register”). The
Register shall be available for inspection by the Borrower and KEXIM at any
reasonable time and from time to time upon reasonable prior notice.

(c) The entries made by the KEXIM Facility Agent in the Register or the accounts
maintained by KEXIM shall be conclusive and binding evidence, absent manifest
error, of the existence and amounts of the obligations recorded therein;
provided that the failure of KEXIM or the KEXIM Facility Agent to maintain such
Register or accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the KEXIM Direct Facility Loans in
accordance with the terms of this Agreement. In the event of any conflict
between the accounts and records maintained by KEXIM and the accounts and
records of the KEXIM Facility Agent in respect of such matters, the accounts and
records of KEXIM shall control in the absence of manifest error.

 

-5-



--------------------------------------------------------------------------------

2.04 Termination or Reduction of Commitments. (a) All unused KEXIM Direct
Facility Commitments, if any, shall be automatically and permanently terminated
on the last day of the Availability Period.

(b) Upon any payment or prepayment of the KEXIM Direct Facility Loans pursuant
to Section 3.01 (Repayment of KEXIM Direct Facility Loan Borrowings),
Section 3.07 (Optional Prepayment) or Section 3.08 (Mandatory Prepayment), the
KEXIM Direct Facility Commitment paid or prepaid shall be automatically and
permanently reduced in an amount equal to such payment or prepayment.

(c) The Borrower shall have the right to permanently terminate in whole, and
from time to time to permanently reduce in part, the KEXIM Direct Facility
Commitment (in a minimum amount of ten million Dollars ($10,000,000)) in
accordance with Section 3.3 (Voluntary Cancellation of Secured Debt) of the
Common Terms Agreement.

(d) All unused KEXIM Direct Facility Commitments, if any, shall be terminated
upon the occurrence of an Event of Default if required pursuant to Section 8.02
(Acceleration Upon Bankruptcy) or Section 8.03 (Acceleration Upon Other Event of
Default) in accordance with the terms thereof.

2.05 KEXIM Direct Facility Notes. (a) To further evidence its obligation to
repay the KEXIM Direct Facility Loans, with interest accrued thereon, the
Borrower shall issue and deliver to the KEXIM Facility Agent, prior to the KEXIM
Direct Facility Initial Advance, a promissory note substantially in the form of
Exhibit B (a “KEXIM Direct Facility Note”). The KEXIM Direct Facility Note shall
be valid and enforceable as to its principal amount to the extent of the
aggregate amounts disbursed and then outstanding hereunder and, as to interest,
to the extent of the interest accrued thereon in accordance with the terms of
this Agreement. At KEXIM’s reasonable request, the Borrower shall promptly
execute and deliver to the KEXIM Facility Agent a new KEXIM Direct Facility Note
satisfactory to KEXIM, to the extent necessary to reflect the KEXIM Direct
Facility Loan and interest on it then outstanding, to substitute for any KEXIM
Direct Facility Note previously delivered to the KEXIM Facility Agent, provided
that KEXIM or the KEXIM Facility Agent delivers to the Borrower the original
KEXIM Direct Facility Note marked “cancelled”.

(b) The issuance, execution and delivery of any KEXIM Direct Facility Note
pursuant to this Agreement shall not be, or be construed as, a novation with
respect to this Agreement or any other agreement between KEXIM and the Borrower
and shall not limit, reduce or otherwise affect the obligations or rights of the
Borrower under this Agreement, and the rights and claims of KEXIM under the
KEXIM Direct Facility Note shall not replace or supersede the rights and claims
of KEXIM under this Agreement, all subject to the remaining provisions of this
Section 2.05.

(c) Payment of the principal amount of the KEXIM Direct Facility Note shall pro
tanto discharge the obligation of the Borrower to repay that portion of the
KEXIM Direct Facility Loans to which the KEXIM Direct Facility Note relates; and
payment of interest accrued on the KEXIM Direct Facility Note shall pro tanto
discharge the obligation of the Borrower to pay such amount of interest on that
portion of the KEXIM Direct Facility Loans to

 

-6-



--------------------------------------------------------------------------------

which the KEXIM Direct Facility Note relates. The KEXIM Facility Agent shall
make annotations to the KEXIM Direct Facility Note to record the payment of any
interest or principal amount thereunder.

(d) Payment of the principal amount of the KEXIM Direct Facility Loans shall pro
tanto discharge the obligation of the Borrower to repay the principal amount of
the KEXIM Direct Facility Note relating to that portion of the KEXIM Direct
Facility Loans and payment of interest accrued on the KEXIM Direct Facility
Loans shall pro tanto discharge the obligation of the Borrower to pay such
amount of interest in respect of the KEXIM Direct Facility Note relating to the
KEXIM Direct Facility Loans to which such interest relates. The KEXIM Facility
Agent shall make annotations to the KEXIM Direct Facility Note to record the
payment of any interest or principal amount thereunder.

ARTICLE 3

PAYMENTS, PREPAYMENTS, INTEREST AND FEES

3.01 Repayment of KEXIM Direct Facility Loan Borrowings. (a) The Borrower
unconditionally and irrevocably promises to pay to the KEXIM Facility Agent for
the account of KEXIM the aggregate outstanding principal amount of the KEXIM
Direct Facility Loans on each Quarterly Payment Date, in accordance with the
Amortization Schedule.

(b) Notwithstanding anything to the contrary set forth in Section 3.01(a) above,
the final principal repayment installment on the Maturity Date shall in any
event be in an amount equal to the aggregate principal amount of all KEXIM
Direct Facility Loans outstanding on such date.

3.02 Interest Payment Dates. (a) Interest accrued on each KEXIM Direct Facility
Loan shall be payable, without duplication, on the following dates (each, an
“Interest Payment Date”):

(i) with respect to any repayment or prepayment of principal on such KEXIM
Direct Facility Loan, on the date of each such repayment or prepayment;

(ii) on the Maturity Date; and

(iii) on the last day of each applicable Interest Period.

(b) Interest accrued on the KEXIM Direct Facility Loans or other monetary
Obligations after the date such amount is due and payable (whether on the
Maturity Date, any Quarterly Payment Date, any Interest Payment Date, upon
acceleration or otherwise) shall be payable upon demand.

(c) Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the occurrence of an
event set forth in Section 9.7 (Bankruptcy; Insolvency) of the Common Terms
Agreement and Section 8.01 (Events of Default under the Common Terms Agreement)
of this Agreement only to the extent it relates to Section 9.7 (Bankruptcy;
Insolvency) of the Common Terms Agreement.

 

-7-



--------------------------------------------------------------------------------

3.03 Interest Rates. (a) The KEXIM Direct Facility Loans shall accrue interest
at a rate per annum during each Interest Period applicable thereto equal to the
sum of LIBOR for an Interest Period of three (3) months, plus the Applicable
Margin.

(b) All KEXIM Direct Facility Loans shall bear interest from (and including) the
first day of the applicable Interest Period to (but excluding) the last day of
such Interest Period at the interest rate determined as applicable to such KEXIM
Direct Facility Loan.

(c) Notwithstanding anything to the contrary, the Borrower shall have, in the
aggregate, no more than ten (10) separate KEXIM Direct Facility Loan Borrowings
outstanding at any one time.

3.04 Post-Maturity Interest Rates; Default Interest Rates. If all or a portion
of any Obligation is not paid or deposited when due (whether on the Maturity
Date, by acceleration or otherwise), such all or a portion of any Obligation
shall bear interest at a rate per annum equal to the sum of (i) two percent
(2%), (ii) the Applicable Margin, and (iii) the highest LIBOR applicable to the
KEXIM Direct Facility Loans then outstanding (such sum, the “Default Rate”),
from the date of such non-payment until the amount then due is paid in full
(after as well as before judgment).

3.05 Interest Rate Determination. The KEXIM Facility Agent shall determine the
interest rate applicable to the KEXIM Direct Facility Loans and shall give
prompt notice of such determination to the Borrower and KEXIM. In each such
case, the KEXIM Facility Agent’s determination of the applicable interest rate
shall be conclusive in the absence of manifest error.

3.06 Computation of Interest and Fees. (a) All computations of interest for
KEXIM Direct Facility Loans shall be made on the basis of a 360-day year and
actual days elapsed.

(b) Interest shall accrue on each KEXIM Direct Facility Loan for the day on
which the KEXIM Direct Facility Loan is made, and shall not accrue on a KEXIM
Direct Facility Loan, or any portion thereof, for the day on which the KEXIM
Direct Facility Loan or such portion is paid; provided, that any KEXIM Direct
Facility Loan that is repaid on the same day on which it is made shall bear
interest for one (1) day.

(c) Each determination by the KEXIM Facility Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

3.07 Optional Prepayment. (a) The Borrower shall have the right to prepay the
KEXIM Direct Facility Loans on not less than five (5) Business Days’ prior
written notice to KEXIM and the KEXIM Facility Agent at any time following the
end of the Availability Period, as provided in Section 3.2 (Voluntary Prepayment
of Secured Debt) of the Common Terms Agreement, subject to the terms and
conditions of Section 3 (Repayment and Prepayments) of the Common Terms
Agreement.

(b) Any partial prepayment of the KEXIM Direct Facility Loans under this
Section 3.07 shall be in an amount that is not less than the amount specified in
Section 3.2 (Voluntary Prepayment of Secured Debt) of the Common Terms
Agreement.

 

-8-



--------------------------------------------------------------------------------

(c) All prepayments under this Section 3.07 shall be made by the Borrower to the
KEXIM Facility Agent for the account of KEXIM and shall be applied by the KEXIM
Facility Agent in accordance with Section 3.07(d). Each notice of optional
prepayment will be irrevocable, except that a notice of prepayment given by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities and/or the issuance of other debt, in which case such
notice may be revoked by the Borrower (by notice to KEXIM and the KEXIM Facility
Agent on or prior to the specified effective date) if such condition is not
satisfied. The Borrower shall pay any Break Costs incurred by any KEXIM Direct
Facility Secured Party as a result of such notice and revocation.

(d) With respect to each prepayment to be made pursuant to this Section 3.07, on
the date specified in the notice of prepayment delivered pursuant to
Section 3.07(a), the Borrower shall pay to the KEXIM Facility Agent the sum of
the following amounts:

(i) the principal of, and accrued but unpaid interest on, the KEXIM Direct
Facility Loans to be prepaid;

(ii) any additional amounts required to be paid under Section 4.05 (Funding
Losses); and

(iii) any other Obligations due to KEXIM in connection with any prepayment under
the Financing Documents.

(e) Amounts of any KEXIM Direct Facility Loans prepaid pursuant to this
Section 3.07 may not be reborrowed.

3.08 Mandatory Prepayment. (a) The Borrower shall be required to prepay the
KEXIM Direct Facility Loans in accordance with Section 3.4 (Mandatory Prepayment
of Secured Debt) of the Common Terms Agreement, subject to the terms and
conditions of Section 3 (Repayment and Prepayments) of the Common Terms
Agreement.

(b) With respect to each prepayment to be made pursuant to this Section 3.08, on
the date required pursuant to Section 3.4 (Mandatory Prepayment of Secured Debt)
of the Common Terms Agreement, the Borrower shall pay to the KEXIM Facility
Agent the sum of the following amounts:

(i) the principal of, and accrued but unpaid interest on, the KEXIM Direct
Facility Loans to be prepaid;

(ii) any additional amounts required to be paid under Section 4.05 (Funding
Losses); and

(iii) any other Obligations due to KEXIM in connection with any prepayment under
the Financing Documents.

(c) Amounts of any KEXIM Direct Facility Loans prepaid pursuant to this
Section 3.08 may not be reborrowed.

(d) If the Borrower chooses to incur Replacement Debt pursuant to Section 2.6
(Replacement Debt) of the Common Terms Agreement, the Borrower shall use the
proceeds of such Replacement Debt, on a pro rata basis, other than in the case
of Section 2.6(j)(ii) of the Common Terms Agreement, with respect to all other
Senior Debt Instruments that require such prepayment, to prepay the KEXIM Direct
Facility Loans.

 

-9-



--------------------------------------------------------------------------------

3.09 Time and Place of Payments. (a) The Borrower shall make each payment
(including any payment of principal of or interest on any KEXIM Direct Facility
Loan or any Fees or other Obligations) hereunder without setoff, deduction or
counterclaim not later than 12:00 p.m., New York City time, on the date when due
in Dollars and, in immediately available funds, to the KEXIM Facility Agent at
the following account: A/C# 36013153, ABA# 021000089, Attn: Loans Dept., Ref:
Sabine Pass Commitment Fee, or at such other office or account as may from time
to time be specified by the KEXIM Facility Agent to the Borrower. Funds received
after 12:00 p.m., New York City time, shall be deemed to have been received by
the KEXIM Facility Agent on the next succeeding Business Day.

(b) The KEXIM Facility Agent shall promptly remit in immediately available funds
to KEXIM any payments received by the KEXIM Facility Agent for the account of
KEXIM.

(c) Whenever any payment (including any payment of principal of or interest on
any KEXIM Direct Facility Loan or any Fees or other Obligations) hereunder shall
become due, or otherwise would occur on a day that is not a Business Day, such
payment shall (except as otherwise required by the proviso to the definition of
“Interest Period”) be made on the immediately succeeding Business Day, and such
increase of time shall in such case be included in the computation of interest
or Fees, if applicable.

3.10 Borrowings and Payments Generally. (a) Nothing herein shall be deemed to
obligate KEXIM to obtain funds for any KEXIM Direct Facility Loan in any
particular place or manner or to constitute a representation by KEXIM that it
has obtained or will obtain funds for any KEXIM Direct Facility Loan in any
particular place or manner.

(b) The Borrower hereby authorizes KEXIM, if and to the extent payment owed to
KEXIM is not made when due under this Agreement or under the KEXIM Direct
Facility Notes held by KEXIM, to charge from time to time against any or all of
the Borrower’s accounts with KEXIM any amount so due.

3.11 Fees. (a) From and including the date hereof until the end of the
Availability Period, the Borrower agrees to pay to the KEXIM Facility Agent, for
the account of KEXIM, on the last Business Day of each Fiscal Quarter, a
commitment fee (the “Commitment Fee”) at a rate per annum equal to 0.70% on the
average daily amount by which the KEXIM Direct Facility Commitment exceeds the
aggregate outstanding principal amount of the KEXIM Direct Facility Loans during
the Fiscal Quarter (or portion thereof) then ended; provided that all Commitment
Fees shall be payable in arrears and computed on the basis of the actual number
of days elapsed in a year of 360 days, as prorated for any partial quarter, as
applicable.

 

-10-



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to the KEXIM Facility Agent, for the account of
KEXIM, a front-end fee (the “Front-End Fee”) in an amount equal to the sum of
(i) 0.25% of the KEXIM Direct Facility Existing Commitment and (ii) 1.875% of
the KEXIM Direct Facility New Commitment on the earlier of (A) the KEXIM Direct
Facility Initial Advance (in which case such fee may be paid from the proceeds
of the KEXIM Direct Facility Initial Advance), and (B) the date that is sixty
(60) days after the date of this Agreement.

(c) Notwithstanding the foregoing, the Borrower will not be required to pay any
Commitment Fee or Front-end Fee to KEXIM with respect to any period in which
KEXIM was a Defaulting Lender.

(d) The Borrower agrees to pay or cause to be paid to the KEXIM Facility Agent
for the account of KEXIM and the KEXIM Facility Agent, additional fees in the
amounts and at the times from time to time agreed to by the Borrower and the
KEXIM Facility Agent, including pursuant to the KEXIM Facility Agent Fee Letter.

(e) All Fees shall be paid on the dates due in immediately available funds. Once
paid, none of the Fees shall be refundable under any circumstances.

ARTICLE 4

LIBOR AND TAX PROVISIONS

4.01 LIBOR Lending Unlawful. In the event that it becomes unlawful or, by reason
of a Change in Law, KEXIM is unable to honor its obligation to make or maintain
KEXIM Direct Facility Loans, then KEXIM will promptly notify the Borrower of
such event (with a copy to the KEXIM Facility Agent) and (a) KEXIM’s obligation
to make or to continue KEXIM Direct Facility Loans shall be suspended until such
time as KEXIM may again make and maintain KEXIM Direct Facility Loans and
(b) subject to Section 3.4 (Mandatory Prepayment of Secured Debt) of the Common
Terms Agreement, the Borrower shall prepay in full that portion of the KEXIM
Direct Facility Loan that KEXIM advises is so affected, on or before the last
day of the then-current Interest Period or, if earlier, such date as shall be
mandated by such Change in Law. At the Borrower’s request, KEXIM shall use
reasonable efforts, including using reasonable efforts to designate a different
lending office for funding or booking its KEXIM Direct Facility Loans or to
assign its rights and obligations under the Financing Documents to another of
its offices, branches or Affiliates, if, in the reasonable judgment of KEXIM,
such designation or assignment (a) would eliminate or avoid such illegality and
(b) would not subject KEXIM to any unreimbursed cost or expense and would not
otherwise be disadvantageous to KEXIM. The Borrower shall pay all reasonable
costs and expenses incurred by KEXIM in connection with any such designation or
assignment.

4.02 Inability to Determine Interest Rates. If, prior to the commencement of any
Interest Period for a KEXIM Direct Facility Loan:

(a) the KEXIM Facility Agent reasonably determines that adequate and reasonable
means do not exist for ascertaining LIBOR for such Interest Period; or

(b) the KEXIM Facility Agent is advised by KEXIM that KEXIM has reasonably
determined that LIBOR for such Interest Period will not adequately and fairly
reflect the cost to KEXIM of making or maintaining its KEXIM Direct Facility
Loans for such Interest Period;

 

-11-



--------------------------------------------------------------------------------

then the KEXIM Facility Agent shall give notice thereof (a “Rate Determination
Notice”) to the Borrower and KEXIM by telephone or telecopy as promptly as
practicable thereafter and, until the KEXIM Facility Agent notifies the Borrower
and KEXIM that the circumstances giving rise to such notice no longer exist
(which notice of subsequent change in circumstances shall be given as promptly
as practical), (i) during the thirty (30) day period following such Rate
Determination Notice (the “Negotiation Period”) the KEXIM Facility Agent and the
Borrower shall negotiate in good faith with a view to agreeing upon a substitute
interest rate basis for such KEXIM Direct Facility Loans which shall reflect the
cost to KEXIM of funding the KEXIM Direct Facility Loans from alternative
sources (a “Substitute Basis”) and if such Substitute Basis is so agreed upon
during the Negotiation Period, such Substitute Basis shall apply in lieu of
LIBOR to all Interest Periods commencing on or after the first day of the
affected Interest Period and (ii) if a Substitute Basis is not agreed upon
during the Negotiation Period, the Borrower may elect to prepay the KEXIM Direct
Facility Loans; provided, however, that if the Borrower does not elect so to
prepay, KEXIM shall determine (and shall certify from time to time in a
certificate delivered by KEXIM to the KEXIM Facility Agent setting forth in
reasonable detail the basis of the computation of such amount) the rate basis
reflecting the cost to KEXIM of funding the KEXIM Direct Facility Loans for the
Interest Period commencing on or after the first day of the affected Interest
Period, until the circumstances giving rise to such notice have ceased to apply
and such rate basis shall be binding upon the Borrower and KEXIM and shall apply
in lieu of LIBOR for the affected Interest Period.

4.03 Increased Costs. (a) (1) If any Change in Law shall (A) impose, modify or
deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, KEXIM;
(B) subject the KEXIM Facility Agent or KEXIM to any Taxes (other than
(i) Indemnified Taxes and (ii) Taxes described in clauses (a) through (d) of the
definition of Excluded Taxes) on its loans, loan principal, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (C) impose on KEXIM or the London interbank market any
other condition, cost or expense affecting this Agreement or KEXIM Direct
Facility Loans; and (2) the result of any of the foregoing shall be to increase
the cost to such Person of making or maintaining any KEXIM Direct Facility Loan
(or of maintaining its obligation to make any such KEXIM Direct Facility Loan)
to the Borrower or to reduce the amount of any sum received or receivable by
such Person hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Person such additional amount or amounts as will
compensate such Person for such additional costs incurred or reduction suffered
(except to the extent the Borrower is excused from payment pursuant to
Section 4.04 (Obligation to Mitigate)).

(b) If KEXIM reasonably determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on KEXIM’s capital as a consequence of this Agreement or any of the KEXIM
Direct Facility Loans to a level below that which KEXIM could have achieved but
for such Change in Law (taking into consideration KEXIM’s policies with respect
to capital adequacy and liquidity), then from

 

-12-



--------------------------------------------------------------------------------

time to time upon notice by KEXIM, the Borrower shall pay within thirty
(30) days following the receipt of such notice to KEXIM such additional amount
or amounts as will compensate KEXIM in full for any such reduction suffered
(except to the extent the Borrower is excused from payment pursuant to
Section 4.04 (Obligation to Mitigate)). In determining such amount, KEXIM may
use any method of averaging and attribution that it (in its sole discretion)
shall deem appropriate.

(c) To claim any amount under this Section 4.03, the KEXIM Facility Agent or
KEXIM, as applicable, shall promptly deliver to the Borrower (with a copy to the
KEXIM Facility Agent) a certificate setting forth in reasonable detail the
amount or amounts necessary to compensate the KEXIM Facility Agent or KEXIM, as
the case may be, as specified in subsection (a) or (b) and delivery to the
Borrower shall be prima facie evidence of the matters to which it relates. The
Borrower shall pay the KEXIM Facility Agent or KEXIM, as applicable, the amount
shown as due on any such certificate within thirty (30) days after receipt
thereof.

(d) Promptly after the KEXIM Facility Agent or KEXIM, as applicable, has
determined that it will make a request for increased compensation pursuant to
this Section 4.03, such Person shall notify the Borrower thereof (with a copy to
the KEXIM Facility Agent). Failure or delay on the part of the KEXIM Facility
Agent or KEXIM to demand compensation pursuant to this Section 4.03 shall not
constitute a waiver of such Person’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Person pursuant to this
Section 4.03 for any increased costs or reductions attributable to the failure
of such Person to notify Borrower within two hundred seventy (270) days after
the Change in Law giving rise to those increased costs or reductions of such
Person’s intention to claim compensation for those circumstances; provided
further that, if the Change in Law giving rise to those increased costs or
reductions is retroactive, then the two hundred seventy (270) day period
referred to above shall be extended to include that period of retroactive
effect.

4.04 Obligation to Mitigate. (a) If KEXIM requests compensation under
Section 4.03 (Increased Costs), or if the Borrower is required to pay any
additional amount to KEXIM or any Government Authority for the account of KEXIM
pursuant to Section 4.06 (Taxes), then, KEXIM, if requested by the Borrower in
writing, shall use commercially reasonable efforts to designate a different
lending office for funding or booking its KEXIM Direct Facility Loans hereunder
or to assign its rights and obligations under the Financing Documents to another
of its offices, branches or Affiliates, if, in the reasonable judgment of KEXIM,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 4.03 (Increased Costs) or Section 4.06 (Taxes), as
applicable, in the future and (ii) would not subject KEXIM to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to KEXIM
in any material respect, contrary to KEXIM’s normal banking proactive or violate
any applicable Government Rule. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by KEXIM in connection with any such designation or
assignment.

(b) If KEXIM requests compensation under Section 4.03 (Increased Costs), or if
the Borrower is required to pay any additional amount to KEXIM or any Government
Authority for the account of KEXIM pursuant to Section 4.06 (Taxes) and, in each
case, KEXIM

 

-13-



--------------------------------------------------------------------------------

has declined or is unable to designate a different lending office or to make an
assignment in accordance with Section 4.04(a), then the Borrower may, at its
sole expense and effort, upon notice in writing to KEXIM and the KEXIM Facility
Agent, request KEXIM to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 10.04 (Assignments)),
all (but not less than all) its interests, rights and obligations under this
Agreement (including all of its KEXIM Direct Facility Loans and KEXIM Direct
Facility Commitments) to an Eligible Assignee that shall assume such obligations
(which assignee may be an Eligible Facility Lender, if an Eligible Facility
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the KEXIM Facility Agent, (ii) KEXIM shall
have received payment of an amount equal to all Obligations of the Borrower
owing to KEXIM from such assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
Obligations) and (iii) in the case of any such assignment resulting from a claim
for compensation under Section 4.03 (Increased Costs) or payments required to be
made pursuant to Section 4.06 (Taxes), such assignment will result in the
elimination or reduction of such compensation or payments. KEXIM shall not be
required to make any such assignment and delegation if, as a result of a waiver
by KEXIM of its rights under Sections 4.03 (Increased Costs) or 4.06 (Taxes), as
applicable, the circumstances entitling the Borrower to require such assignment
and delegation have ceased to apply. If, notwithstanding the satisfaction of
each of the conditions set forth in Sections 4.03 (Increased Costs) or 4.06
(Taxes), KEXIM refuses to be replaced pursuant to this Section 4.04, the
Borrower shall not be obligated to pay KEXIM any of the compensation referred to
in this Section 4.04 or any additional amounts incurred or accrued under
Sections 4.03 (Increased Costs) or 4.06 (Taxes) from and after the date that
such replacement would have occurred but for KEXIM’s refusal.

4.05 Funding Losses. In the event of (a) the payment of any principal of any
KEXIM Direct Facility Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
failure to borrow, continue or prepay any KEXIM Direct Facility Loan on the date
specified in any notice delivered pursuant hereto or (c) the assignment of any
KEXIM Direct Facility Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 4.04 (Obligation to Mitigate), then, in any such event, the Borrower
shall compensate KEXIM for the loss, cost and expense attributable to such
event. Such loss, cost or expense to KEXIM shall be deemed to be the amount
determined by the KEXIM Facility Agent (based upon the information delivered to
it by KEXIM) to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such KEXIM Direct Facility Loan had such
event not occurred, at LIBOR that would have been applicable to such KEXIM
Direct Facility Loan, for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow or continue a KEXIM Direct Facility Loan, for the period that would have
been the Interest Period for such KEXIM Direct Facility Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which KEXIM would bid were it to bid, at the commencement
of such period, for deposits in Dollars of a comparable amount and period from
other banks in the LIBOR market. To claim any amount under this Section 4.05,
the KEXIM Facility Agent shall promptly deliver to the Borrower a certificate
setting forth in reasonable detail any amount or amounts that KEXIM is entitled
to receive pursuant to this Section 4.05 (including calculations, in reasonable
detail, showing how the KEXIM Facility Agent computed such amount or amounts),
which certificate

 

-14-



--------------------------------------------------------------------------------

shall be based upon the information delivered to the KEXIM Facility Agent by
KEXIM. The Borrower shall pay to the KEXIM Facility Agent for the benefit of
KEXIM the amount due and payable and set forth on any such certificate within
thirty (30) days after receipt thereof.

4.06 Taxes. For purposes of this Section 4.06, the term “applicable Governmental
Rule” includes FATCA.

(a) Payments Free of Taxes. Any and all payments on account of any Obligations
shall be made free and clear of, and without deduction or withholding for, any
Taxes, except as required by applicable Government Rule; provided that, if the
Withholding Agent is required to deduct or withhold any Taxes from those
payments pursuant to applicable Government Rule, then (i) the applicable
Withholding Agent shall make such deductions or withholdings, (ii) the
applicable Withholding Agent shall pay the full amount deducted or withheld to
the relevant Government Authority in accordance with applicable Government Rule
and (iii) if such Tax is an Indemnified Tax, the sum payable shall be increased
as necessary so that after making all required deductions or withholdings
(including deductions or withholdings applicable to additional sums payable
under this Section 4.06), each Person entitled thereto receives an amount equal
to the sum it would have received had no such deductions or withholdings been
made.

(b) Payment of Other Taxes by the Borrower. In addition, but without duplication
of the provisions of Section 4.06(a), the Borrower shall pay any Other Taxes to
the relevant Government Authority in accordance with any applicable Government
Rule.

(c) Indemnification by the Borrower. The Borrower shall indemnify KEXIM, each
Other Recipient and the KEXIM Facility Agent, within thirty (30) days after
written demand therefor, for the full amount of any Indemnified Taxes payable or
paid by such Person on or with respect to any payment on account of any
Obligation or required to be deducted or withheld from such payment and any
Other Taxes (including Indemnified Taxes imposed or asserted on or attributable
to amounts payable under this Section 4.06), and any penalties, interest and
reasonable expenses arising from, or with respect to, those Indemnified Taxes or
Other Taxes, whether or not those Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Government Authority.
To claim any amount under this Section 4.06(c), the KEXIM Facility Agent, KEXIM
or Other Recipient (as applicable) must deliver to the Borrower (with a copy to
the KEXIM Facility Agent) a certificate in reasonable detail as to the amount of
such payment or liability, which certificate shall be conclusive absent manifest
error.

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Government Authority pursuant to this Section 4.06, the
Borrower shall deliver to the KEXIM Facility Agent the original or a certified
copy of a receipt issued by such Government Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the KEXIM Facility Agent. If no Taxes are payable
with respect to any payment hereunder, promptly upon the request of the KEXIM
Facility Agent, the Borrower will furnish to the KEXIM Facility Agent a
statement to such effect with respect to each jurisdiction designated by the
KEXIM Facility Agent.

 

-15-



--------------------------------------------------------------------------------

(e) Status of Lenders. (i) KEXIM or any other Person who becomes a lender under
this Agreement pursuant to Section 10.04(b) (Assignments) (a “New Lender”), if
entitled to an exemption from or reduction of withholding Tax with respect to
payments made hereunder, shall deliver to the Borrower and the KEXIM Facility
Agent, at the time or times reasonably requested by the Borrower or the KEXIM
Facility Agent, such properly completed and executed documentation reasonably
requested by the Borrower or the KEXIM Facility Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, KEXIM or New Lender, if reasonably requested by the Borrower or the
KEXIM Facility Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the KEXIM Facility
Agent as will enable the Borrower or the KEXIM Facility Agent to determine
whether or not KEXIM or New Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 4.06(e)(ii)
(B) and (ii)(C) and Section 4.06(f) below) shall not be required if in KEXIM’s
or New Lender’s reasonable judgment such completion, execution or submission
would subject KEXIM or New Lender to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of KEXIM or New
Lender.

(ii) Without limiting the generality of the foregoing:

A. Any New Lender that is a United States Person shall deliver to the KEXIM
Facility Agent for transmission to the Borrower, on or prior to the date on
which such New Lender becomes a lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the KEXIM
Facility Agent), executed copies of IRS Form W-9 certifying that such New Lender
is exempt from U.S. federal backup withholding tax;

B. KEXIM or any New Lender that is not a United States Person (a
“Non-U.S. Lender”) shall, to the extent it is legally entitled to do so, deliver
to the KEXIM Facility Agent for transmission to the Borrower, on or prior to the
Closing Date (in the case of KEXIM) or on or prior to the date of the assignment
and acceptance pursuant to which it becomes a lender under this Agreement (in
the case of a New Lender), and from time to time thereafter upon the reasonable
request of the Borrower or the KEXIM Facility Agent, whichever of the following
is applicable: (i) in the case of any New Lender that is a Non-U.S. Lender
claiming the benefits of an income tax treaty to which the United States is a
party (x) with respect to payments of interest under any Financing Document,
executed copies of IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Financing Document, IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty; (ii) in the case of any New Lender,
executed copies of IRS Form W-8ECI;

 

-16-



--------------------------------------------------------------------------------

(iii) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN-E; (iv) executed copies of IRS
Form W-8EXP, or (v) to the extent any New Lender that is a Non-U.S. Lender is
not the beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E, IRS Form W-8EXP, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit D-2 or Exhibit D-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable, provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit D-4 on behalf of
each such direct and indirect partner;

C. KEXIM or any New Lender required to deliver any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
pursuant to this Section 4.06(e) hereby agree, from time to time after the
initial delivery by KEXIM or New Lender of such forms, certificates or other
evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that KEXIM or New Lender shall, upon reasonable request by the Borrower
or the KEXIM Facility Agent, (i) promptly deliver to the KEXIM Facility Agent
for transmission to the Borrower (but in the case of a Participant, only to the
extent transmission to the Borrower is required under Section 10.04(d)
(Assignments)) new copies of the applicable forms, certificates or other
evidence, properly completed and duly executed by KEXIM or New Lender, and such
other documentation required under the Code and reasonably requested in writing
by Borrower or the KEXIM Facility Agent to confirm or establish that KEXIM or
New Lender is not subject to (or is subject to reduced) deduction or withholding
of United States federal income tax with respect to payments to KEXIM or New
Lender under this Agreement, or (ii) notify the KEXIM Facility Agent and the
Borrower (but in the case of a Participant, only to the extent transmission to
the Borrower is required under Section 10.04(d) (Assignments)) of its inability
to deliver any such forms, certificates or other evidence. This Section 4.06(e)
applies without duplication of the provisions of Section 4.06(f).

(f) FATCA. If a payment made to KEXIM or a New Lender under any Financing
Document would be subject to U.S. federal withholding tax imposed by FATCA if
KEXIM or such New Lender were to fail to comply with the applicable reporting
requirements

 

-17-



--------------------------------------------------------------------------------

of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), KEXIM shall deliver to the KEXIM Facility Agent at the time or
times prescribed by Government Rule and at such time or times reasonably
requested by the Borrower or the KEXIM Facility Agent such documentation
prescribed by applicable Government Rule (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the KEXIM Facility Agent as may be
necessary for the Borrower and the KEXIM Facility Agent to comply with their
obligations under FATCA and to determine that KEXIM or such New Lender has
complied with KEXIM’s or such New Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 4.06(f), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(g) FATCA Treatment. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Closing Date, the Borrower and the KEXIM Facility
Agent shall treat (and KEXIM hereby authorizes the KEXIM Facility Agent to
treat) this Agreement and the KEXIM Direct Facility Loans as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(h) Refunds. If the KEXIM Facility Agent, KEXIM or a New Lender determines, in
its sole discretion, that it has received a refund of any Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section 4.06, it shall pay to the
Borrower an amount equal to such refund, net of all out-of-pocket expenses
(including Taxes) incurred by the KEXIM Facility Agent, KEXIM or such New
Lender, as the case may be, and without interest (other than interest paid by
the relevant Government Authority with respect to such refund), provided that,
(i) the Borrower, upon the request of the KEXIM Facility Agent, KEXIM or a New
Lender (as the case may be), shall repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Government Authority) to the KEXIM Facility Agent, KEXIM or such New Lender, as
applicable, in the event the KEXIM Facility Agent, KEXIM or such New Lender, as
applicable, is required to repay such refund to such Government Authority, and
(ii) in no event will the KEXIM Facility Agent, KEXIM or such New Lender be
required to pay any amount to the Borrower pursuant to this Section 4.06(h), the
payment of which would place the KEXIM Facility Agent, KEXIM or such New Lender
in a less favorable net after-Tax position than the KEXIM Facility Agent, KEXIM
or such New Lender would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require the KEXIM
Facility Agent, KEXIM or a New Lender to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

5.01 Incorporation of Representations and Warranties in the Common Terms
Agreement. The Borrower makes to KEXIM, the KEXIM Facility Agent and the Common
Security Trustee the representations and warranties set forth in Section 4
(Representations and Warranties) of the Common Terms Agreement on the dates set
forth therein.

 

-18-



--------------------------------------------------------------------------------

ARTICLE 6

CONDITIONS PRECEDENT

6.01 Conditions to Closing Date. The occurrence of the Closing Date and the
effectiveness of the KEXIM Direct Facility Commitments are subject to the
satisfaction of the conditions precedent specified in Schedule 5.1 (Conditions
to Closing Date) to the Common Terms Agreement, in each case to the satisfaction
of KEXIM, unless, in each case, waived by KEXIM.

6.02 Conditions to KEXIM Direct Facility Initial Advance. In addition to the
conditions set forth in Section 6.04 (Conditions to Each KEXIM Direct Facility
Loan Borrowing), the obligation of KEXIM to make available its KEXIM Direct
Facility Initial Advance is subject to the satisfaction of the conditions
precedent specified in Schedule 5.2 (Conditions to the Initial Advance) to the
Common Terms Agreement, in each case to the satisfaction of KEXIM, unless, in
each case, waived by KEXIM.

6.03 Conditions to Train 6 Initial Advance. In addition to the conditions set
forth in Section 6.04 (Conditions to Each KEXIM Direct Facility Loan Borrowing),
the obligation of KEXIM to make available its Train 6 Initial Advance is subject
to the satisfaction of the conditions precedent specified in Schedule 5.3
(Conditions to Train 6 Initial Advance) of the Common Terms Agreement, in each
case to the satisfaction of KEXIM, unless, in each case, waived by KEXIM.

6.04 Conditions to Each KEXIM Direct Facility Loan Borrowing. The obligation of
KEXIM to make any KEXIM Direct Facility Loan hereunder is subject to the
satisfaction of each of the conditions precedent specified in Schedule 5.4
(Conditions to Each Advance) to the Common Terms Agreement, in each case to the
satisfaction of:

(a) in the case of the KEXIM Direct Facility Initial Advance, each of the KEXIM
Direct Facility Lenders unless, in each case, waived by each of the KEXIM Direct
Facility Lenders;

(b) in the case of the Train 6 Initial Advance, each of the KEXIM Direct
Facility Lenders unless, in each case, waived by each of the KEXIM Direct
Facility Lenders; and

(c) in the case of all Advances other than the KEXIM Direct Facility Initial
Advance and the Train 6 Initial Advance, the Majority Aggregate Secured Credit
Facilities Debt Participants, unless waived by the Majority Aggregate Secured
Credit Facilities Debt Participants.

 

-19-



--------------------------------------------------------------------------------

ARTICLE 7

COVENANTS

7.01 Incorporation of Common Terms Agreement. The Borrower agrees with KEXIM,
KEXIM Facility Agent and the Common Security Trustee that it will perform or
observe (as applicable) the obligations set forth in Section 6 (Affirmative
Covenants), Section 7 (Negative Covenants) and Section 8 (Reporting
Requirements) of the Common Terms Agreement in accordance with the terms
thereof.

ARTICLE 8

DEFAULT AND ENFORCEMENT

8.01 Events of Default under the Common Terms Agreement. The Events of Default
set forth in Section 9 (Events of Default for Secured Debt) of the Common Terms
Agreement shall constitute Events of Default under this Agreement, subject to
all of the provisions of such Sections in the Common Terms Agreement.

8.02 Acceleration Upon Bankruptcy. If any Event of Default described in
Section 9.7 (Bankruptcy; Insolvency) of the Common Terms Agreement occurs with
respect to the Borrower, all outstanding KEXIM Direct Facility Commitments, if
any, shall automatically terminate and the outstanding principal amount of the
outstanding KEXIM Direct Facility Loans and all other Obligations shall
automatically be and become immediately due and payable, in each case without
notice, demand or further act of the KEXIM Facility Agent, KEXIM, the Common
Security Trustee or any other KEXIM Direct Facility Secured Party.

8.03 Acceleration Upon Other Event of Default. (a) If any Event of Default
occurs for any reason (except the occurrence of any Event of Default described
in Section 9.7 (Bankruptcy; Insolvency) of the Common Terms Agreement with
respect to the Borrower, for which provision is made in Section 8.02
(Acceleration Upon Bankruptcy)), whether voluntary or involuntary, and is
continuing (after giving effect to any cure of the applicable Event of Default),
the KEXIM Facility Agent may, or upon the direction of KEXIM shall, by written
notice to the Borrower declare all or any portion of the outstanding principal
amount of the KEXIM Direct Facility Loans and other Obligations to be due and
payable or all the KEXIM Direct Facility Commitments (if not theretofore
terminated) to be terminated, whereupon the full unpaid amount of such KEXIM
Direct Facility Loans and other Obligations that have been declared due and
payable shall be and become immediately due and payable, without further notice,
demand or presentment, as the case may be, and such outstanding KEXIM Direct
Facility Commitments shall terminate.

(b) Any declaration made pursuant to this Section 8.03 may, should KEXIM in its
sole and absolute discretion so elect, be rescinded by written notice to the
Borrower at any time after the principal of the KEXIM Direct Facility Loans has
become due and payable, but before any judgment or decree for the payment of the
monies so due, or any part thereof, has been entered; provided that, no such
rescission or annulment shall extend to or affect any subsequent Event of
Default or impair any right consequent thereon.

8.04 Action Upon Event of Default. Subject to the terms of the Intercreditor
Agreement, if any Event of Default occurs for any reason, whether voluntary or
involuntary, and is continuing (after giving effect to any cure of the
applicable Event of Default), the KEXIM

 

-20-



--------------------------------------------------------------------------------

Facility Agent may, or upon the direction of KEXIM shall, by written notice to
the Borrower of its intention to exercise any remedies hereunder, under the
other Financing Documents or at law or in equity, and without further notice of
default, presentment or demand for payment, protest or notice of non-payment or
dishonor, or other notices or demands of any kind, all such notices and demands
being waived by the Borrower, exercise any or all of the following rights and
remedies, in any combination or order that the KEXIM Facility Agent or KEXIM may
elect, in addition to such other rights or remedies as the KEXIM Facility Agent
and KEXIM may have hereunder, under the other Financing Documents or at law or
in equity:

(a) Without any obligation to do so, make disbursements or KEXIM Direct Facility
Loans to or on behalf of the Borrower to cure any Event of Default hereunder and
to cure any default and render any performance under any Material Project
Documents (or any other contract to which the Borrower is a party) as KEXIM in
its sole discretion may consider necessary or appropriate, whether to preserve
and protect the Collateral or KEXIM’s interests therein or for any other reason,
and all sums so expended, together with interest on such total amount at the
Default Rate, shall be repaid by the Borrower to the KEXIM Facility Agent on
demand and shall be secured by the Financing Documents, notwithstanding that
such expenditures may, together with amounts advanced under this Agreement,
exceed the amount of the KEXIM Direct Facility Commitments;

(b) Apply or execute upon any amounts on deposit in any Account or any other
monies of the Borrower on deposit with the KEXIM Facility Agent, KEXIM or the
Accounts Bank in the manner provided in the UCC and other relevant statutes and
decisions and interpretations thereunder with respect to cash collateral; and

(c) Enter into possession of the Project and perform or cause to be performed
any and all work and labor necessary to complete construction of the Project
substantially according to the EPC Contracts or to operate and maintain the
Project, and all sums expended by the KEXIM Facility Agent in so doing, together
with interest on such total amount at the Default Rate, shall be repaid by the
Borrower to the KEXIM Facility Agent upon demand and shall be secured by the
Financing Documents, notwithstanding that such expenditures may, together with
amounts advanced under this Agreement, exceed the KEXIM Direct Facility
Commitments.

8.05 Application of Proceeds. Subject to the terms of the Intercreditor
Agreement, any moneys received by the KEXIM Facility Agent from the Common
Security Trustee after the occurrence and during the continuance of an Event of
Default and the period during which remedies have been initiated shall be
applied in full or in part by the KEXIM Facility Agent against the Obligations
in the following order of priority (but without prejudice to the right of KEXIM,
subject to the terms of the Intercreditor Agreement, to recover any shortfall
from the Borrower):

(a) first, to payment of that portion of the Obligations constituting fees,
costs, expenses (and interest owing thereon (if any)) and any other amounts
(including fees, costs and expenses of counsel) payable to the KEXIM Facility
Agent, the Common Security Trustee, the Accounts Bank, or the Intercreditor
Agent in their respective capacities as such;

 

-21-



--------------------------------------------------------------------------------

(b) second, to payment of that portion of the Obligations constituting fees,
costs, expenses (and interest owing thereon (if any)) and any other amounts
(including fees, costs and expenses of counsel and amounts payable under ARTICLE
4 (LIBOR and Tax Provisions) to KEXIM, as certified by the KEXIM Facility Agent;

(c) third, to payment of that portion of the Obligations constituting accrued
and unpaid interest (including default interest) with respect to the KEXIM
Direct Facility Loans, as certified by the KEXIM Facility Agent;

(d) fourth, to that principal amount of the KEXIM Direct Facility Loans payable
to KEXIM (in inverse order of maturity), as certified by the KEXIM Facility
Agent; and

(e) fifth, the balance, if any, after all of the Obligations have been paid in
full, to the Borrower or as otherwise required by applicable Government Rule.

ARTICLE 9

THE KEXIM FACILITY AGENT

9.01 Appointment and Authority. (a) KEXIM hereby appoints, designates and
authorizes Shinhan Bank New York Branch as its KEXIM Facility Agent under and
for purposes of each Financing Document to which the KEXIM Facility Agent is a
party, and in its capacity as the KEXIM Facility Agent, to act on its behalf as
Secured Debt Holder Group Representative and the Designated Voting Party (as
defined in the Intercreditor Agreement) for KEXIM. Shinhan Bank New York Branch
hereby accepts this appointment and agrees to act as the KEXIM Facility Agent
for KEXIM in accordance with the terms of this Agreement. KEXIM appoints and
authorizes the KEXIM Facility Agent to act on its behalf under each Financing
Document to which it is a party and in the absence of other written instructions
from KEXIM received from time to time by the KEXIM Facility Agent (with respect
to which the KEXIM Facility Agent agrees that it will comply, except as
otherwise provided in this Section 9.01 or as otherwise advised by counsel, and
subject in all cases to the terms of the Intercreditor Agreement), to exercise
such powers hereunder and thereunder as are specifically delegated to or
required of the KEXIM Facility Agent by the terms hereof and thereof, together
with such powers as may be reasonably incidental thereto. Notwithstanding any
provision to the contrary contained elsewhere in any Financing Document, the
KEXIM Facility Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the KEXIM Facility Agent have or be deemed
to have any fiduciary relationship with KEXIM or other KEXIM Direct Facility
Secured Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into any Financing Document or
otherwise exist against the KEXIM Facility Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
Agreement with reference to the KEXIM Facility Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Government Rule. Instead, such term is used merely as
a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

(b) The provisions of this ARTICLE 9 are solely for the benefit of the KEXIM
Facility Agent and KEXIM, and neither the Borrower nor any other Person shall
have rights as a third party beneficiary of any of such provisions other than
the Borrower’s rights under Section 9.06(a) and (b) (Resignation or Removal of
KEXIM Facility Agent).

 

-22-



--------------------------------------------------------------------------------

9.02 Rights as a Lender or Secured Hedging Party. Each Person serving as the
KEXIM Facility Agent hereunder or under any other Financing Document shall have
the same rights and powers in its capacity as a Commercial Bank Lender, KEXIM
Covered Facility Lender, KSURE Covered Facility Lender, Secured Hedging Party,
or Gas Hedge Provider, as the case may be, as any other Commercial Bank Lender,
KEXIM Covered Facility Lender, KSURE Covered Facility Lender, Secured Hedging
Party, or Gas Hedge Provider, as the case may be, and may exercise the same as
though it were not the KEXIM Facility Agent. Each such Person and its Affiliates
may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or Affiliates of the Borrower as if such Person were not the KEXIM
Facility Agent hereunder and without any duty to account therefor to KEXIM.

9.03 Exculpatory Provisions. (a) The KEXIM Facility Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Financing Documents. Without limiting the generality of the foregoing, the KEXIM
Facility Agent shall not:

(i) be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing;

(ii) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Financing Documents that the KEXIM Facility
Agent is required to exercise as directed in writing by KEXIM; provided that the
KEXIM Facility Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the KEXIM Facility Agent to
liability or that is contrary to any Financing Document or applicable Government
Rule; or

(iii) except as expressly set forth herein and in the other Financing Documents,
have any duty to disclose, nor shall the KEXIM Facility Agent be liable for any
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
KEXIM Facility Agent or any of its Affiliates in any capacity.

(b) The KEXIM Facility Agent shall not be liable for any action taken or not
taken by it (i) with the prior written consent or at the request of KEXIM or
(ii) in the absence of its own gross negligence or willful misconduct. The KEXIM
Facility Agent shall be deemed not to have knowledge of any Default or Event of
Default unless and until written notice describing such Default or Event of
Default is given to the KEXIM Facility Agent in writing by the Borrower or
KEXIM.

(c) The KEXIM Facility Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Financing Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence or continuance of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Financing Document or any other agreement, instrument
or document, or the perfection or priority of any Lien or security interest
created or purported to be created by any Security Document, or (v) the
satisfaction of any condition set forth in ARTICLE 6 (Conditions Precedent) or
elsewhere herein, other than to confirm receipt of any items expressly required
to be delivered to the KEXIM Facility Agent.

 

-23-



--------------------------------------------------------------------------------

9.04 Reliance by KEXIM Facility Agent. The KEXIM Facility Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The KEXIM Facility Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a KEXIM Direct Facility Loan that by its terms must be fulfilled
to the satisfaction of KEXIM, the KEXIM Facility Agent may presume that such
condition is satisfactory to KEXIM unless the KEXIM Facility Agent has received
notice to the contrary from KEXIM prior to the making of such KEXIM Direct
Facility Loan. The KEXIM Facility Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

9.05 No Liability With Respect To KEXIM. The KEXIM Facility Agent acknowledges
and agrees that, notwithstanding anything to the contrary in any Financing
Document, in no event shall KEXIM (a) be obliged to pay any fee to the KEXIM
Facility Agent, including any fees specified in the KEXIM Facility Agent Fee
Letter, regardless of any failure of the Borrower to pay such fees and (b) have
any payment obligations (including reimbursement obligations and indemnification
obligations) to the KEXIM Facility Agent.

9.06 Resignation or Removal of KEXIM Facility Agent. (a) The KEXIM Facility
Agent may resign from the performance of all its functions and duties hereunder
and under the other Financing Documents at any time by giving thirty (30) days’
prior written notice to the Borrower and KEXIM. The KEXIM Facility Agent may be
removed at any time (i) by KEXIM for such Person’s gross negligence or willful
misconduct or (ii) by the Borrower, with the consent of KEXIM, for such Person’s
gross negligence or willful misconduct. In the event Shinhan Bank New York
Branch is no longer the KEXIM Facility Agent, any successor KEXIM Facility Agent
may be removed at any time with cause by KEXIM. Any such resignation or removal
shall take effect upon the appointment of a successor KEXIM Facility Agent, in
accordance with this Section 9.06.

 

-24-



--------------------------------------------------------------------------------

(b) Upon any notice of resignation by the KEXIM Facility Agent or upon the
removal of the KEXIM Facility Agent by KEXIM, or by the Borrower with the
approval of KEXIM pursuant to Section 9.06(a), KEXIM shall appoint a successor
KEXIM Facility Agent, hereunder and under each other Financing Document to which
the KEXIM Facility Agent is a party, such successor KEXIM Facility Agent to be a
commercial bank having a combined capital and surplus of at least one billion
Dollars ($1,000,000,000); provided that, if no Default or Event of Default shall
then be continuing, appointment of a successor KEXIM Facility Agent shall also
be acceptable to the Borrower (such acceptance not to be unreasonably withheld,
conditioned or delayed). The fees payable by the Borrower to a successor KEXIM
Facility Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.

(c) If no successor KEXIM Facility Agent has been appointed by KEXIM within
thirty (30) days after the date such notice of resignation was given by such
resigning KEXIM Facility Agent, or KEXIM elected to remove such Person, any
KEXIM Direct Facility Secured Party may petition any court of competent
jurisdiction for the appointment of a successor KEXIM Facility Agent. Such court
may thereupon, after such notice, if any, as it may deem proper, appoint a
successor KEXIM Facility Agent, who shall serve as KEXIM Facility Agent
hereunder and under each other Financing Document to which it is a party until
such time, if any, as KEXIM appoints a successor KEXIM Facility Agent, as
provided above.

(d) Upon the acceptance of a successor’s appointment as KEXIM Facility Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed) KEXIM
Facility Agent, and the retiring (or removed) KEXIM Facility Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Financing Documents. After the retirement or removal of the KEXIM Facility Agent
hereunder and under the other Financing Documents, the provisions of this
ARTICLE 9 and Section 10.08 (Indemnification by the Borrower) shall continue in
effect for the benefit of such retiring (or removed) Person, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Person was acting in its capacity as
KEXIM Facility Agent.

9.07 No Amendment to Duties of KEXIM Facility Agent Without Consent. The KEXIM
Facility Agent shall not be bound by any waiver, amendment, supplement or
modification of this Agreement or any other Financing Document that affects its
rights or duties hereunder or thereunder unless such KEXIM Facility Agent shall
have given its prior written consent, in its capacity as KEXIM Facility Agent
thereto.

9.08 Non-Reliance on KEXIM Facility Agent. KEXIM acknowledges that it has,
independently and without reliance upon the KEXIM Facility Agent or any of its
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and make its extensions of credit. KEXIM also acknowledges that it
will, independently and without reliance upon the KEXIM Facility Agent or any of
its Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Financing
Document or any related agreement or any document furnished hereunder or
thereunder.

 

-25-



--------------------------------------------------------------------------------

9.09 No Joint Lead Arranger, Joint Lead Bookrunner Duties. Anything herein to
the contrary notwithstanding, KEXIM as Joint Lead Arranger and Joint Lead
Bookrunner shall not have any powers, duties or responsibilities under this
Agreement except in its capacity as KEXIM Direct Facility Lender.

9.10 Copies. The KEXIM Facility Agent shall give prompt notice to KEXIM of
receipt of each notice or request required or permitted to be given to the KEXIM
Facility Agent by the Borrower pursuant to the terms of this Agreement or any
other Financing Document (unless concurrently delivered to KEXIM by the
Borrower). The KEXIM Facility Agent will distribute to KEXIM each document or
instrument (including each document or instrument delivered by the Borrower to
the KEXIM Facility Agent pursuant to ARTICLE 5 (Representations and Warranties),
ARTICLE 6 (Conditions Precedent) and ARTICLE 7 (Covenants)) received for the
account of the KEXIM Facility Agent and copies of all other communications
received by the KEXIM Facility Agent from the Borrower for distribution to KEXIM
by the KEXIM Facility Agent in accordance with the terms of this Agreement or
any other Financing Document.

ARTICLE 10

MISCELLANEOUS PROVISIONS

10.01 Amendments, Etc. Subject to the terms of the Intercreditor Agreement, no
consent, amendment, waiver or termination of any provision of this Agreement
shall be effective unless in writing signed by the Borrower and KEXIM, and each
such amendment, waiver, termination or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided, that
no such amendment, waiver, termination or consent shall, unless in writing and
signed by the KEXIM Facility Agent or the Common Security Trustee, as
applicable, in addition to KEXIM, affect the rights or duties of, or any fees or
other amounts payable to, the KEXIM Facility Agent or the Common Security
Trustee.

10.02 Entire Agreement. This Agreement, the other Financing Documents and any
agreement, document or instrument attached hereto or referred to herein
integrate all the terms and conditions mentioned herein or incidental hereto and
supersede all oral negotiations and prior writings in respect to the subject
matter hereof. In the event of any conflict between the terms, conditions and
provisions of this Agreement and any such agreement, document or instrument, the
terms, conditions and provisions of this Agreement shall prevail.

10.03 Applicable Government Rule; Jurisdiction; Etc. (a) THIS AGREEMENT, AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES
OF AMERICA WITHOUT ANY REFERENCE TO THE CONFLICT OF LAWS PRINCIPLES THEREOF,
OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE

 

-26-



--------------------------------------------------------------------------------

STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
LAW, IN SUCH FEDERAL COURT. EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR, IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER FINANCING DOCUMENT SHALL AFFECT ANY
RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT AGAINST THE BORROWER
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION IF APPLICABLE LAW DOES NOT
PERMIT A CLAIM, ACTION OR PROCEEDING REFERRED TO IN THE FIRST SENTENCE OF THIS
SECTION TO BE FILED, HEARD OR DETERMINED IN OR BY THE COURTS SPECIFIED THEREIN.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 10.03(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) Service of Process. Each party irrevocably consents to the service of any
and all process in any such action or proceeding by the mailing of copies of
such process to such Person at its then effective notice addresses pursuant to
Section 10.11 (Notices and Other Communications). Nothing in this Agreement
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any other Financing Document in the
courts of any jurisdiction if applicable law does not permit a claim, action or
proceeding referred to in the first sentence of Section 10.03(b) to be filed,
heard or determined in or by the courts specified therein.

(e) Immunity. To the extent that the Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Borrower hereby irrevocably and unconditionally waives such immunity in respect
of its obligations under the Financing Documents and, without limiting the
generality of the foregoing, agrees that the waiver set forth in this
Section 10.03(e) shall have the fullest scope permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and is intended to be
irrevocable for purposes of such Act.

(f) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.03.

 

-27-



--------------------------------------------------------------------------------

10.04 Assignments. (a) The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of KEXIM and the KEXIM Facility Agent (and any attempted
assignment or other transfer by the Borrower without such consent shall be null
and void), and KEXIM or any New Lender may not assign or otherwise transfer any
of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with Section 10.04(b), (ii) with respect to a New Lender, by way of
participation in accordance with Section 10.04(d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.04(e) (and any other attempted assignment or transfer by any party
hereto shall be null and void).

(b) Subject to this Section 10.04(b), KEXIM may at any time after the date
hereof assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its KEXIM
Direct Facility Commitment or the KEXIM Direct Facility Loans at the time owing
to it) (provided that, on the date of such assignment, such assignment would not
result in an increase in amounts payable by the Borrower under Section 4.03
(Increased Costs) or Section 4.05 (Funding Losses), unless such increase in
amounts payable measured on such date of assignment is waived by KEXIM and such
Eligible Assignee). Except in the case of (x) an assignment of the entire
remaining amount of KEXIM’s KEXIM Direct Facility Commitment and the KEXIM
Direct Facility Loans at the time owing to it or (y) an assignment to an
Eligible Facility Lender, or an Affiliate of an Eligible Facility Lender, or an
Approved Fund with respect to an Eligible Facility Lender, the sum of (1) the
outstanding KEXIM Direct Facility Commitments, if any, and (2) the outstanding
KEXIM Direct Facility Loans subject to each such assignment (determined as of
the date the Lender Assignment Agreement with respect to such assignment is
delivered to the KEXIM Facility Agent or, if “Trade Date” is specified in the
Lender Assignment Agreement, as of the Trade Date) shall not be less than five
million Dollars ($5,000,000) and, with respect to the assignment of the KEXIM
Direct Facility Loans, in integral multiples of one million Dollars
($1,000,000), unless the

 

-28-



--------------------------------------------------------------------------------

KEXIM Facility Agent otherwise consents in writing. Each partial assignment
shall be made as an assignment of the same percentage of outstanding KEXIM
Direct Facility Commitment and outstanding KEXIM Direct Facility Loans and a
proportionate part of KEXIM’s rights and obligations under this Agreement with
respect to the KEXIM Direct Facility Loan and the KEXIM Direct Facility
Commitment. The parties to each assignment shall execute and deliver to the
KEXIM Facility Agent a Lender Assignment Agreement, in the form of Exhibit C,
together with a processing and recordation fee of three thousand five hundred
Dollars ($3,500); provided that (A) no such fee shall be payable in the case of
an assignment to an Eligible Facility Lender, an Affiliate thereof or an
Approved Fund with respect to an Eligible Facility Lender, as applicable, and
(B) in the case of contemporaneous assignments by KEXIM to one or more Approved
Funds managed by the same investment advisor, only a single such three thousand
five hundred Dollars ($3,500) fee shall be payable for all such contemporaneous
assignments. If the Eligible Assignee is not an Eligible Facility Lender prior
to such assignment, it shall deliver to the KEXIM Facility Agent an
administrative questionnaire and all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
requirements. Subject to acceptance and recording thereof by the KEXIM Facility
Agent pursuant to Section 10.04(c), from and after the effective date specified
in each Lender Assignment Agreement, the Eligible Assignee thereunder (i) shall
be a party to this Agreement and, to the extent of the interest assigned by such
Lender Assignment Agreement, have the rights and obligations of KEXIM hereunder,
(ii) KEXIM shall, to the extent of the interest assigned by such Lender
Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of a Lender Assignment Agreement covering all of KEXIM’s
rights and obligations under this Agreement, KEXIM shall cease to be a party
hereto), but shall continue to be entitled to the benefits of Section 4.01
(LIBOR Lending Unlawful), Section 4.03 (Increased Costs), Section 4.05 (Funding
Losses), Section 4.06 (Taxes), Section 10.06 (Costs and Expenses) and
Section 10.08 (Indemnification by the Borrower) with respect to facts and
circumstances occurring prior to the effective date of such assignment and
(iii) this Agreement shall be amended to the extent, but only to the extent,
necessary to reflect the addition of such Eligible Assignee and the resulting
adjustment of the KEXIM Direct Facility Commitment arising therefrom and the
KEXIM Direct Loans allocated to such Eligible Assignee shall reduce such KEXIM
Direct Facility Loans of KEXIM pro tanto. Upon request, the Borrower (at its
expense) shall execute and deliver a KEXIM Direct Facility Note to the assignee
and/or a revised KEXIM Direct Facility Note to KEXIM reflecting such assignment.
Any assignment or transfer by KEXIM of rights or obligations under this
Agreement that does not comply with this Section 10.04(b) shall be treated for
purposes of this Agreement as a sale by KEXIM of a participation in such rights
and obligations in accordance with Section 10.04(d). Upon any such assignment,
the KEXIM Facility Agent will deliver a notice thereof to the Borrower (provided
that failure to deliver such notice shall not result in any liability for the
KEXIM Facility Agent).

(c) The KEXIM Facility Agent shall maintain the Register in accordance with
Section 2.03(b) (Borrowing of Loans) above.

(d) Any New Lender may at any time, without the consent of, or notice to, the
Borrower or the KEXIM Facility Agent, sell participations to any Person (other
than a natural person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person, or any Loan
Party, any Sponsor, any Material Project Party, any Person that is party to any
Additional Material Project Document or any Affiliate or

 

-29-



--------------------------------------------------------------------------------

Subsidiary thereof) (each, a “Participant”) in all or a portion of its rights or
obligations under this Agreement (including all or a portion of its KEXIM Direct
Facility Commitment or the KEXIM Direct Facility Loans owing to it); provided
that (i) such New Lender’s obligations under this Agreement shall remain
unchanged, (ii) such New Lender remains solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the KEXIM
Facility Agent and the other Eligible Assignees, if any, shall continue to deal
solely and directly with such New Lender in connection with such New Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which such New Lender sells such a participation shall provide that
such New Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that, such agreement or instrument may provide that such New
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
(Amendments, Etc.) that directly affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 4.03
(Increased Costs), 4.05 (Funding Losses) and 4.06 (Taxes) (subject to the
requirements and limitations therein, including the requirements under
Section 4.06(e) (Taxes – Status of Lenders) (it being understood that any
documentation required under Section 4.06 (Taxes) shall be delivered to such New
Lender) to the same extent as if it had acquired its interest by assignment
pursuant to paragraph (b) of this Section 10.04; provided that such Participant
(A) agrees to be subject to the provisions of Section 4.04 (Obligation to
Mitigate) as if it were an assignee under paragraph (b) of this Section 10.04;
and (B) shall not be entitled to receive any greater payment under Sections 4.03
(Increased Costs) or 4.06 (Taxes), with respect to any participation, than such
New Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each New
Lender agrees, at the Borrower’s request and expense, to use reasonable efforts
to cooperate with the Borrower to effectuate the provisions of Section 4.04
(Obligation to Mitigate) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.14 (Right of Setoff) as though it were such New Lender. Each New
Lender which sells a Participation pursuant to this Section 10.04(d) shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the KEXIM Direct Facility Loans or other obligations under the Financing
Documents (the “Participant Register”); provided that such New Lender shall not
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans or its other obligations under
any Financing Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such New Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the KEXIM Facility Agent (in its capacity as KEXIM Facility
Agent) shall have no responsibility for maintaining a Participant Register.

(e) KEXIM may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its KEXIM Direct
Facility Notes, if

 

-30-



--------------------------------------------------------------------------------

any) to secure obligations of KEXIM, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction; provided that, no such pledge or assignment shall release KEXIM
from any of its obligations hereunder or substitute any such pledgee or assignee
for KEXIM as a party hereto.

(f) The words “execution,” “signed,” “signature,” and words of like import in
any Lender Assignment Agreement shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Government Rule, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

10.05 Benefits of Agreement. Nothing in this Agreement or any other Financing
Document, express or implied, shall be construed to give to any Person, other
than the parties hereto, each of their successors and permitted assigns under
this Agreement or any other Financing Document, Participants to the extent
provided in Section 10.04 (Assignments) and, to the extent expressly
contemplated hereby, the Related Parties of each of the KEXIM Facility Agent,
the Common Security Trustee and KEXIM, any benefit or any legal or equitable
right or remedy under this Agreement.

10.06 Costs and Expenses. The Borrower shall pay (a) all reasonable and
documented out of pocket expenses incurred by each of the KEXIM Facility Agent,
the Common Security Trustee and KEXIM and their Affiliates (including all
reasonable fees, costs and expenses of one counsel plus one local counsel for
KEXIM and their Affiliates in each relevant jurisdiction (provided that, in the
case of the continuation of an Event of Default, KEXIM may retain separate
counsel (to the extent reasonably necessary to protect the interests of KEXIM)
and the Borrower shall pay all reasonable fees, cost and expenses of such
additional counsel), in connection with the preparation, negotiation,
syndication, execution and delivery of this Agreement and the other Financing
Documents; (b) all reasonable and documented out of pocket expenses incurred by
the KEXIM Facility Agent, the Common Security Trustee and KEXIM (including all
reasonable fees, costs and expenses of one counsel plus one local counsel for
KEXIM and their Affiliates in each relevant jurisdiction (provided that, in the
case of the continuation of an Event of Default, KEXIM may retain separate
counsel (to the extent reasonably necessary to protect the interests of KEXIM)
and the Borrower shall pay all reasonable fees, cost and expenses of such
additional counsel), in connection with any amendments, modifications or waivers
of the provisions of this Agreement and the other Financing Documents (whether
or not the transactions contemplated hereby or thereby are consummated); (c) all
reasonable and documented out-of-pocket expenses incurred by the KEXIM Facility
Agent and the Common Security Trustee (including all reasonable fees, costs and
expenses of one counsel plus one local and one special counsel for KEXIM and its
Affiliates in each relevant jurisdiction (provided that, in the case of the
continuation of an Event of Default, KEXIM may retain separate counsel (to the
extent reasonably necessary to protect the interests of KEXIM) and the Borrower
shall pay all reasonable fees, cost and expenses of such additional counsel), in
connection with the administration of this Agreement and the other Financing
Documents (whether or not the transactions contemplated hereby or thereby are
consummated);

 

-31-



--------------------------------------------------------------------------------

and (d) all reasonable and documented out-of-pocket expenses incurred by the
KEXIM Direct Facility Secured Parties (including all reasonable fees, costs and
expenses of one counsel plus one local counsel for KEXIM and their Affiliates in
each relevant jurisdiction (provided that, in the case of the continuation of an
Event of Default, KEXIM may retain separate counsel (to the extent reasonably
necessary to protect the interests of KEXIM) and the Borrower shall pay all
reasonable fees, cost and expenses of such additional counsel), in connection
with the enforcement or protection (other than in connection with assignment of
KEXIM Direct Facility Loans or KEXIM Direct Facility Commitments) of their
rights in connection with this Agreement and the other Financing Documents,
including their rights under this Section 10.06, including in connection with
any workout, restructuring or negotiations in respect of the Obligations. The
provisions of this Section 10.06 shall not supersede Sections 4.03 (Increased
Costs) and 4.06 (Taxes). Notwithstanding the foregoing, in the event that the
Common Security Trustee reasonably believes that a conflict exists in using one
counsel, it may engage its own counsel.

10.07 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it has been executed by the KEXIM Facility Agent and when the KEXIM Facility
Agent has received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or portable
document format (“pdf”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.08 Indemnification by the Borrower. (a) The Borrower hereby agrees to
indemnify each KEXIM Direct Facility Secured Party and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including all reasonable fees, costs
and expenses of counsel or consultants for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of:

(i) the execution or delivery of this Agreement, any other Transaction Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or the administration (other than expenses that do not constitute
out-of-pocket expenses) or enforcement thereof;

(ii) any actual or alleged presence, Release or threatened Release of Hazardous
Materials in violation of Environmental Laws or that could reasonably result in
an Environmental Claim on or from the Project or any property owned or operated
by the Borrower, or any Environmental Affiliate or any liability pursuant to an
Environmental Law related in any way to the Project or the Borrower;

(iii) any actual or prospective claim (including Environmental Claims),
litigation, investigation or proceeding relating to any of the foregoing,
whether based on

 

-32-



--------------------------------------------------------------------------------

common law, contract, tort or any other theory, whether brought by a third party
or by the Borrower or any of the Borrower’s members, managers or creditors, and
regardless of whether any Indemnitee is a party thereto and whether or not any
of the transactions contemplated hereunder or under any of the other Financing
Documents is consummated, in all cases, whether or not caused by or arising, in
whole or in part, out of the comparative, contributory or sole negligence of the
Indemnitee; or

(iv) any claim, demand or liability for broker’s or finder’s or placement fees
or similar commissions, whether or not payable by the Borrower, alleged to have
been incurred in connection with such transactions, other than any broker’s or
finder’s fees payable to Persons engaged by any KEXIM Direct Facility Secured
Party or Affiliates or Related Parties thereof;

provided, that, such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) shall have arisen from a dispute between or
among the Indemnitees or from a claim of an Indemnitee against another
Indemnitee, which in either case is not the result of an act or omission of the
Borrower or any of its Affiliates.

(b) All amounts due under this Section 10.08 shall be payable not later than ten
(10) Business Days after demand therefor.

(c) The provisions of this Section 10.08 shall not supersede Sections 4.03
(Increased Costs) and 4.06 (Taxes).

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Financing Document, the interest paid or agreed to be paid
under the Financing Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Government Rule (the “Maximum Rate”). If the
KEXIM Facility Agent or KEXIM shall receive interest in an amount that exceeds
the Maximum Rate, the excess interest shall be applied to the principal of the
KEXIM Direct Facility Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the KEXIM Facility Agent or KEXIM exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Government Rule,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10 No Waiver; Cumulative Remedies. No failure by any KEXIM Direct Facility
Secured Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Financing
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Financing Document, are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

-33-



--------------------------------------------------------------------------------

10.11 Notices and Other Communications. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone, all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or, except with respect to any notice of
Default or Event of Default, sent by email to the address(es), facsimile number
or email address specified for the Borrower, the KEXIM Facility Agent, the
Common Security Trustee or KEXIM, as applicable, on Schedule 10.11.

(b) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; and notices
sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications shall be
effective as provided in Section 10.11(c).

(c) Unless otherwise prescribed, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that, if such notice or other communication is not
received during the normal business hours of the recipient, such notice or
communication shall be deemed to have been received at the opening of business
on the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
Schedule 10.11 of notification that such notice or communication is available
and identifying the website address therefor. Notwithstanding the above, all
notices delivered by the Borrower to the KEXIM Facility Agent through electronic
communications shall be followed by the delivery of a hard copy.

(d) Each of the Borrower, the KEXIM Facility Agent and the Common Security
Trustee may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto. KEXIM may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the Borrower, the KEXIM Facility Agent and
the Common Security Trustee.

(e) The KEXIM Facility Agent, the Common Security Trustee and KEXIM shall be
entitled to rely and act upon any written notices purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the KEXIM Facility Agent, the Common Security Trustee, KEXIM and the Related
Parties of each of them for all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the KEXIM Facility Agent, Common Security Trustee and KEXIM
by the Borrower may be recorded by the KEXIM Facility Agent, Common Security
Trustee and KEXIM, as applicable, and each of the parties hereto hereby consents
to such recording.

 

-34-



--------------------------------------------------------------------------------

(f) The KEXIM Facility Agent agrees that the receipt of the communications by
the KEXIM Facility Agent at its e-mail addresses set forth in Schedule 10.11
shall constitute effective delivery to the KEXIM Facility Agent for purposes of
the Financing Documents. KEXIM agrees to notify the KEXIM Facility Agent in
writing (including by electronic communication) from time to time of KEXIM’s
e-mail address(es) to which the notices may be sent by electronic transmission
and that such notices may be sent to such e-mail address(es).

(g) Notwithstanding the above, nothing herein shall prejudice the right of the
KEXIM Facility Agent, the Common Security Trustee and KEXIM to give any notice
or other communication pursuant to any Financing Document in any other manner
specified in such Financing Document.

(h) So long as Shinhan Bank New York Branch is the KEXIM Facility Agent, the
Borrower hereby agrees that it will provide to the KEXIM Facility Agent all
information, documents and other materials that it is obligated to furnish to
the KEXIM Facility Agent pursuant to the Financing Documents, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to any KEXIM Direct Facility Loan Borrowing,
(ii) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (iii) provides notice of any
Default or Event of Default or (iv) is required to be delivered to satisfy any
condition precedent to any KEXIM Direct Facility Loan Borrowing (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the KEXIM Facility Agent at the email addresses
specified in Schedule 10.11. In addition, the Borrower agrees to continue to
provide the Communications to the KEXIM Facility Agent in the manner specified
in the Financing Documents but only to the extent requested by the KEXIM
Facility Agent.

(i) So long as Shinhan Bank New York Branch is the KEXIM Facility Agent, the
Borrower further agrees that the KEXIM Facility Agent may make the
Communications available to KEXIM by posting the Communications on an internet
website that may, from time to time, be notified to KEXIM (or any replacement or
successor thereto) or a substantially similar electronic transmission system
(the “Platform”). The costs and expenses incurred by the KEXIM Facility Agent in
creating and maintaining the Platform shall be paid by Borrower in accordance
with Section 10.06 (Costs and Expenses).

(j) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE KEXIM FACILITY
AGENT DOES NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR
THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE KEXIM FACILITY AGENT IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE KEXIM FACILITY AGENT OR
ANY AFFILIATE THEREOF OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES,

 

-35-



--------------------------------------------------------------------------------

AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY
LIABILITY TO THE BORROWER, KEXIM OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF
ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF THE BORROWER’S OR ANY AGENT PARTY’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

10.12 Patriot Act Notice. Each of KEXIM, the KEXIM Facility Agent and the Common
Security Trustee hereby notifies the Borrower that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow KEXIM, the KEXIM Facility Agent
or the Common Security Trustee, as applicable, to identify the Borrower in
accordance with the Patriot Act.

10.13 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the KEXIM Facility Agent, the Common Security Trustee or
KEXIM, or the KEXIM Facility Agent, the Common Security Trustee or KEXIM (as the
case may be) exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the KEXIM Facility Agent, the Common Security Trustee
or KEXIM in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any bankruptcy or insolvency proceeding or otherwise,
then (a) to the extent of such recovery, the Obligation or part thereof
originally intended to be satisfied by such payment shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) KEXIM agrees to pay to the KEXIM Facility Agent
or the Common Security Trustee upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the KEXIM Facility
Agent or the Common Security Trustee, as the case may be, plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the Federal Funds Effective Rate. The obligations of KEXIM under
this Section 10.13 shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.14 Right of Setoff. KEXIM is hereby authorized at any time and from time to
time during the continuance of an Event of Default, to the fullest extent
permitted by applicable Government Rule, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by KEXIM to or for the credit or the account of the Borrower against
any and all of the Obligations of the Borrower now or hereafter existing under
this Agreement or any other Financing Document to KEXIM, irrespective of whether
or not KEXIM shall have made any demand under this Agreement or any other
Financing Document and although such obligations of the Borrower may be
contingent or unmatured. The rights of KEXIM under this Section 10.14 are in
addition to other rights and remedies (including other rights of setoff) that
KEXIM may have. KEXIM agrees to notify the Borrower and the KEXIM Facility Agent
promptly after any such setoff and application; provided that, the failure to
give such notice shall not affect the validity of such setoff and application.

 

-36-



--------------------------------------------------------------------------------

10.15 Severability. If any provision of this Agreement or any other Financing
Document is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Financing Documents shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.16 Survival. Notwithstanding anything in this Agreement to the contrary,
Section 4.01 (LIBOR Lending Unlawful), Section 4.03 (Increased Costs),
Section 4.06 (Taxes), Section 9.05 (No Liability with Respect to KEXIM),
Section 10.06 (Costs and Expenses), Section 10.08 (Indemnification by the
Borrower) and Section 10.13 (Payments Set Aside) shall survive any termination
of this Agreement. In addition, each representation and warranty made hereunder
and in any other Financing Document or other document delivered pursuant hereto
or thereto or in connection herewith or therewith shall survive the execution
and delivery hereof and thereof. Such representations and warranties shall be
considered to have been relied upon by the KEXIM Direct Facility Secured Parties
regardless of any investigation made by any KEXIM Direct Facility Secured Party
or on their behalf and notwithstanding that the KEXIM Direct Facility Secured
Parties may have had notice or knowledge of any Default or Event of Default at
the time of the KEXIM Direct Facility Loan Borrowing, and shall continue in full
force and effect as of the date made or any date referred to herein as long as
any KEXIM Direct Facility Loan or any other Obligation hereunder or under any
other Financing Document shall remain unpaid or unsatisfied.

10.17 Treatment of Certain Information; Confidentiality. The KEXIM Facility
Agent, the Common Security Trustee, and KEXIM agree to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its Affiliates and to its Affiliates’ respective shareholders, members,
partners, directors, officers, employees, agents, advisors, auditors, insurers
and representatives (provided that the Persons to whom such disclosure is made
will be informed prior to disclosure of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested or required by any regulatory authority purporting to have
jurisdiction over it or to any Federal Reserve Bank or central bank in
connection with a pledge or assignment pursuant to Section 10.04(d)
(Assignments); (c) to the extent required by applicable Government Rule or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or under any other Financing Document or any suit, action or proceeding relating
to this Agreement or the enforcement of rights hereunder (including any actual
or prospective purchaser of Collateral); (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.17, to (i) any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement,
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of the
Borrower

 

-37-



--------------------------------------------------------------------------------

or (iii) any Person (and any of its officers, directors, employees, agents or
advisors) that may enter into or support, directly or indirectly, or that may be
considering entering into or supporting, directly or indirectly, either
(A) contractual arrangements with the KEXIM Facility Agent, the Common Security
Trustee, or KEXIM, or any Affiliates thereof, pursuant to which all or any
portion of the risks, rights, benefits or obligations under or with respect to
any KEXIM Direct Facility Loan or Financing Document is transferred to such
Person or (B) an actual or proposed securitization or collateralization of, or
similar transaction relating to, all or a part of any amounts payable to or for
the benefit of KEXIM under any Financing Document (including any rating agency);
(g) with the consent of the Borrower (which consent shall not unreasonably be
withheld or delayed); (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 10.17 or
(ii) becomes available to the KEXIM Facility Agent, the Common Security Trustee,
KEXIM or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower; (i) to any state, federal or foreign authority
or examiner (including the National Association of Insurance Commissioners or
any other similar organization) regulating KEXIM, the Common Security Trustee or
the KEXIM Facility Agent; or (j) to any rating agency when required by it (it
being understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Borrower received by it from KEXIM or the KEXIM Facility Agent or Common
Security Trustee, as applicable). In addition, the KEXIM Facility Agent, the
Common Security Trustee, and KEXIM may disclose the existence of this Agreement
and information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the KEXIM Facility
Agent, the Common Security Trustee and KEXIM in connection with the
administration and management of this Agreement, the other Financing Documents,
the KEXIM Direct Facility Commitments, and the KEXIM Direct Facility Loan
Borrowings. For the purposes of this Section 10.17, “Information” means written
information that is furnished by or on behalf of the Borrower, the Pledgor, the
Sponsor or any of their Affiliates to the KEXIM Facility Agent, Common Security
Trustee or KEXIM pursuant to or in connection with any Financing Document,
relating to the assets and business of the Borrower, the Pledgor, the Sponsor or
any of their Affiliates, but does not include any such information that (i) is
or becomes generally available to the public other than as a result of a breach
by the KEXIM Facility Agent, the Common Security Trustee or KEXIM of its
obligations hereunder, (ii) is or becomes available to the KEXIM Facility Agent,
the Common Security Trustee or KEXIM from a source other than the Borrower, the
Pledgor, the Sponsor or any of their Affiliates, as applicable, that is not, to
the knowledge of the KEXIM Facility Agent, the Common Security Trustee or KEXIM,
acting in violation of a confidentiality obligation with the Borrower, the
Pledgor, the Sponsor or any of their Affiliates, as applicable or (iii) is
independently compiled by the KEXIM Facility Agent, the Common Security Trustee
or KEXIM, as evidenced by their records, without the use of the Information. Any
Person required to maintain the confidentiality of Information as provided in
this Section 10.17 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

10.18 Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Government Rule, no party hereto shall assert, and each party hereto
hereby waives, any claim against any other party hereto or their Related
Parties, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages)

 

-38-



--------------------------------------------------------------------------------

arising out of, in connection with, or as a result of, this Agreement, any other
Financing Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any KEXIM Direct Facility Loan or
the use of the proceeds thereof. No party hereto or its Related Parties shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Financing Documents or the transactions contemplated
hereby or thereby.

10.19 Waiver of Litigation Payments. To the extent that any party hereto may, in
any action, suit or proceeding brought in any of the courts referred to in
Section 10.03(b) (Applicable Government Rule; Jurisdiction, Etc.) or elsewhere
arising out of or in connection with this Agreement or any other Financing
Document to which it is a party, be entitled to the benefit of any provision of
law requiring any other party hereto in such action, suit or proceeding to post
security for the costs of such Person or to post a bond or to take similar
action, each such Person hereby irrevocably waives such benefit, in each case to
the fullest extent now or in the future permitted under the laws of New York or,
as the case may be, the jurisdiction in which such court is located.

10.20 Reinstatement. This Agreement and the obligations of the Borrower
hereunder shall automatically be reinstated if and to the extent that for any
reason any payment made pursuant to this Agreement is rescinded or must
otherwise be restored or returned, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise with respect to the Borrower or any
other Person or as a result of any settlement or compromise with any Person
(including the Borrower) in respect of such payment, and the Borrower shall pay
the KEXIM Direct Facility Secured Parties on demand all of its reasonable costs
and expenses (including reasonable fees, expenses and disbursements of counsel)
incurred by such party in connection with such rescission or restoration.

10.21 No Recourse.

(a) Each KEXIM Direct Facility Secured Party that is a party hereto acknowledges
and agrees that the obligations of the Loan Parties under this Agreement and the
other Financing Documents, including with respect to the payment of the
principal of or premium or penalty, if any, or interest on any Obligations, or
any part thereof, or for any claim based thereon or otherwise in respect thereof
or related thereto, are obligations solely of the Loan Parties and shall be
satisfied solely from the Security and the assets of the Loan Parties and shall
not constitute a debt or obligation of the Sponsor or any of its respective
Affiliates (other than the Loan Parties), nor of any past, present or future
officers, directors, employees, shareholders, agents, attorneys or
representatives of the Loan Parties, the Sponsor and their respective Affiliates
(collectively (but excluding the Loan Parties), the “Non-Recourse Parties”).

(b) Each KEXIM Direct Facility Secured Party that is party hereto acknowledges
and agrees that the Non-Recourse Parties shall not be liable for any amount
payable under this Agreement or any Financing Document, and no KEXIM Direct
Facility Secured Party shall seek a money judgment or deficiency or personal
judgment against any Non-Recourse Party for payment or performance of any
obligation of the Loan Parties under this Agreement or the other Financing
Documents.

(c) The acknowledgments, agreements and waivers set out in this Section 10.21
shall survive termination of this Agreement and shall be enforceable by any
Non-Recourse Party and are a material inducement for the execution of this
Agreement and the other Financing Documents by the Loan Parties.

 

-39-



--------------------------------------------------------------------------------

10.22 Intercreditor Agreement. Any actions, consents, approvals, authorizations
or discretion taken, given, made or exercised, or not taken, given, made or
exercised by the Secured Debt Holder Group Representative in accordance with the
Intercreditor Agreement shall be binding on KEXIM. Notwithstanding anything to
the contrary herein, in the case of any inconsistency between this Agreement and
the Intercreditor Agreement, the Intercreditor Agreement shall govern.

10.23 Termination. This Agreement shall terminate and shall have no force and
effect (except with respect to the provisions that expressly survive termination
of this Agreement) if (a) either the KEXIM Direct Facility Initial Advance or
the incurrence of Replacement Debt does not occur on or prior to the first
anniversary of the Closing Date (or such later date as may be agreed in writing
by KEXIM) or (b) all Obligations have been indefeasibly paid in full and all
KEXIM Direct Facility Commitments have been terminated and the KEXIM Facility
Agent shall have given the notice required by Section 2.11(a) (Termination of
Obligations) of the Common Terms Agreement.

10.24 Guarantee. In connection with the transactions contemplated by the
Financing Documents, KEXIM is also entering into that certain KEXIM Guarantee
for the benefit of the KEXIM Covered Facility Lenders. The Borrower agrees that
following any payment by KEXIM under the KEXIM Guarantee, for purposes of any
payment owed to KEXIM as a result of the subrogation to the rights of the KEXIM
Covered Facility Lenders, the term “Excluded Taxes” under the KEXIM Covered
Facility Agreement shall have the meaning set forth in this Agreement (and not
as defined in the KEXIM Covered Facility Agreement).

[Remainder of page intentionally blank. Next page is signature page.]

 

-40-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SABINE PASS LIQUEFACTION, LLC,

as the Borrower

By:

/s/ Lisa C. Cohen

Name: Lisa C. Cohen Title: Treasurer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SHINHAN BANK NEW YORK BRANCH,

as the KEXIM Facility Agent

By:

/s/ Jin Soo Bae

Name: Jin Soo Bae Title: General Manager



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SOCIÉTÉ GÉNÉRALE,

as the Common Security Trustee

By:

/s/ Roberto S. Simon

Name: Roberto S. Simon Title: Managing Director



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

THE EXPORT-IMPORT BANK OF KOREA, By:

/s/ Pae, In-Seong

Name: Pae, In-Seong Title: Director General



--------------------------------------------------------------------------------

EXHIBIT A TO

KEXIM DIRECT FACILITY AGREEMENT

Definitions

“Agent Parties” has the meaning provided in Section 10.11(j) (Notices and Other
Communications).

“Agreement” has the meaning provided in the Preamble.

“Amortization Schedule” means the amortization schedule set forth in Schedule
3.01(a).

“Applicable Margin” means 1.75%.

“Approved Fund” means, with respect to any Eligible Facility Lender that is a
fund that invests in commercial loans, any other fund that invests in commercial
loans and is managed or advised by the same investment advisor as such Eligible
Facility Lender or by an Affiliate of such investment advisor.

“Availability Period” means the period commencing on the date of the KEXIM
Direct Facility Initial Advance and ending on the earliest to occur of (a) the
Project Completion Date, (b) the Initial Quarterly Payment Date and (c) the date
KEXIM terminates all KEXIM Direct Facility Commitments (or such KEXIM Direct
Facility Commitments are automatically terminated) in accordance with the
Financing Documents.

“Borrower” has the meaning provided in the Preamble.

“Break Costs” means the aggregate of LIBOR breakage expenses, prepayment
indemnities or other similar amounts that will become payable by the Borrower in
respect of any prepayment under KEXIM Direct Facility Agreement or any
revocation of a notice of prepayment delivered under KEXIM Direct Facility
Agreement.

“Change in Law” means (a) the adoption or introduction of any law, rule,
directive, guideline, decision or regulation after the Closing Date, (b) any
change in law, rule, directive, guideline, decision or regulation or in the
interpretation or application thereof by any Government Authority charged with
its interpretation or administration after the Closing Date or (c) compliance by
KEXIM or by any lending office of KEXIM, if any with any written request,
guideline, decision or directive (whether or not having the force of law but if
not having the force of law, then being one with which the relevant party would
customarily comply) of any Government Authority charged with its interpretation
or administration made or issued after the Closing Date; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform

 

A-1



--------------------------------------------------------------------------------

and Consumer Protection Act and all requests, rules, guidelines, requirements
and directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Commitment Fee” has the meaning provided in Section 3.11(a) (Fees).

“Common Terms Agreement” means that Second Amended and Restated Common Terms
Agreement, dated on or about the date hereof, by and among the Borrower, each
Secured Debt Holder Group Representative party thereto, each Secured Hedge
Representative party thereto, each Secured Gas Hedge Representative party
thereto, the Common Security Trustee and the Intercreditor Agent.

“Communications” has the meaning provided in Section 10.11(h) (Notices and Other
Communications).

“Default Rate” has the meaning provided in Section 3.04 (Post-Maturity Interest
Rates; Default Interest Rates).

“Defaulting Lender” means a KEXIM Direct Facility Lender which (a) has defaulted
in its obligations to fund any KEXIM Direct Facility Loan or otherwise failed to
comply with its obligations under Section 2.01 (KEXIM Direct Facility Loans),
unless (x) such default or failure is no longer continuing or has been cured
within three (3) Business Days after such default or failure or (y) such KEXIM
Direct Facility Lender notifies the KEXIM Facility Agent and the Borrower in
writing that such failure is the result of such KEXIM Direct Facility Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower and/or the KEXIM Facility Agent that it does not intend to
comply with its obligations under Section 2.01 (KEXIM Direct Facility Loans) or
has made a public statement to that effect or (c) has, or has a direct or
indirect parent company that has, (x) become the subject of a proceeding under
any Bankruptcy Code or any applicable federal, state or other statute or law
relating to bankruptcy, insolvency, reorganization or other relief for debtors,
or (y) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that, for the avoidance of doubt,
a KEXIM Direct Facility Lender shall not be a Defaulting Lender solely by virtue
of (i) the ownership or acquisition of any

 

A-2



--------------------------------------------------------------------------------

equity interest in that KEXIM Direct Facility Lender or any direct or indirect
parent company thereof by a Government Authority or (ii) in the case of a
solvent Person, the precautionary appointment of an administrator, guardian,
custodian or other similar official by a Government Authority under or based on
the law of the country where such Person is subject to home jurisdiction
supervision if Government Rule requires that such appointment not be publicly
disclosed, in any case, where such action does not result in or provide such
KEXIM Direct Facility Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such KEXIM Direct Facility Lender (or such
Government Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such KEXIM Direct Facility Lender.

“Eligible Assignee” means (a) any Eligible Facility Lender, (b) an Affiliate of
any Eligible Facility Lender and (c) any other Person (other than a natural
person), unless an Event of Default shall then be continuing, with the consent
of the Borrower (not to be unreasonably withheld); provided that the Borrower
shall be deemed to have consented unless it shall object thereto by written
notice to the KEXIM Facility Agent within five (5) Business Days after having
received notice of the proposed assignment; provided, further, that,
notwithstanding the foregoing, an Eligible Assignee shall not include any
Defaulting Lender (as defined herein or any other Facility Agreement), Loan
Party, the Sponsor, Blackstone, any Material Project Party or any Affiliate or
Subsidiary of any of the foregoing.

“Eligible Facility Lender” means any of: (a) the Commercial Bank Lenders, (b) if
applicable, the Train 6 Facility Lenders, (c) the KEXIM Covered Facility Lenders
or (d) the KSURE Covered Facility Lenders.

“Excluded Taxes” means, with respect to the KEXIM Facility Agent, KEXIM or any
other recipient of any payment to be made by or on account of any Obligation of
the Borrower (each such other recipient is hereinafter referred to as an “Other
Recipient”), (a) (i) income or franchise Taxes, in each case, imposed on (or
measured by) its net income (however denominated) by the United States or by the
jurisdiction (or any subdivision thereof) under the laws of which such Person is
organized or in which its principal office is located or, in the case of KEXIM
or a New Lender, in which its applicable lending office is located or (ii) any
branch profits Taxes or any similar Taxes on retained earnings imposed by any
jurisdiction described in clause (a)(i) that relates to such Person or any
jurisdiction in which the Borrower is located, (b) in the case of an Other
Recipient, any U.S. federal withholding Tax that is imposed on amounts payable
to such Other Recipient with respect to an applicable interest in a KEXIM Direct
Facility Loan pursuant to a law in effect at the time such Other Recipient
becomes a party to KEXIM Direct Facility Agreement (other than pursuant to an
assignment request by the Borrower under Section 4.04 (Obligation to Mitigate))
or if KEXIM or an Other

 

A-3



--------------------------------------------------------------------------------

Recipient changes its lending office (except to the extent that amounts with
respect to such Taxes were payable either to such Other Recipient’s assignor
immediately before such Other Recipient became a party hereto (but, in the event
that KEXIM is the immediate assignor, except to the extent that amounts with
respect to such Taxes would have been payable to KEXIM if KEXIM were eligible to
claim and had claimed the portfolio interest exemption under Section 881(c) of
the Code immediately before such Other Recipient became a party hereto) or to
KEXIM or such Other Recipient immediately before it changed its lending office,
as applicable), (c) Taxes attributable to KEXIM’s or such Other Recipient’s
failure to comply with Section 4.06(e) (Taxes - Status of Lenders), (d) any
United States federal withholding Tax imposed under FATCA and (e) Other
Connection Taxes.

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
of KEXIM Direct Facility Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
United States Department of Treasury regulation promulgated thereunder and
published administrative guidance implementing such Sections and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York;
provided, that (a) if the day for which such rate is to be determined is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day and (b) if such rate is not so published for any
day that is a Business Day, the Federal Funds Effective Rate for such day shall
be the average of the quotations for such day for such transactions received by
the KEXIM Facility Agent from three (3) federal funds brokers of recognized
standing selected by the KEXIM Facility Agent.

“Fees” means, collectively, each of the fees payable by the Borrower for the
account of KEXIM or the KEXIM Facility Agent pursuant to Section 3.11 (Fees).

“Front-end Fee” has the meaning provided in Section 3.11(b) (Fees).

“Government Authority” means any supra-national, federal, state or local
government or political subdivision thereof or other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and having jurisdiction over the Person or matters in
question, other than KEXIM (to the extent of its internal policies and
procedures).

 

A-4



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes imposed on or with respect to any payment
made on account of any Obligation of the Borrower hereunder to the KEXIM
Facility Agent, the Common Security Trustee, KEXIM or any other recipient of any
payment to be made by or on account of any Obligation of the Borrower hereunder
other than Excluded Taxes, and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning provided in Section 10.08(a) (Indemnification by
the Borrower).

“Information” has the meaning provided in Section 10.17 (Treatment of Certain
Information; Confidentiality).

“Interest Payment Date” has the meaning provided in Section 3.02(a) (Interest
Payment Dates).

“Interest Period” means the period beginning on the date on which a KEXIM Direct
Facility Loan is made pursuant to Section 2.03(a) (Borrowing of Loans) or on the
last day of the immediately preceding Interest Period therefor, as applicable,
and ending on the numerically corresponding day in the calendar month that is
three (3) months thereafter (or, in the case of the first Interest Period for
any KEXIM Direct Facility Loan Borrowing, the number of days from such KEXIM
Direct Facility Loan Borrowing until the earlier of the first
March 31, June 30, September 30 or December 31 following such KEXIM Direct
Facility Loan Borrowing); provided, however, that (i) if such Interest Period
would otherwise end on a day that is not a Business Day, such Interest Period
shall end on the next following Business Day (unless such next following
Business Day is in a different calendar month, in which case such Interest
Period shall end on the next preceding Business Day), (ii) any Interest Period
that begins on the last Business Day of a month (or on a day for which there is
no numerically corresponding day in the month at the end of such Interest
Period) shall end on the last Business Day of the month at the end of such
Interest Period, (iii) no Interest Period may end later than the Maturity Date,
and (iv) any Interest Period which would otherwise end after the Maturity Date
shall end on the Maturity Date.

“Joint Lead Arranger” means The Export-Import Bank of Korea, not in its
individual capacity, but as joint lead arranger hereunder.

“Joint Lead Bookrunner” means The Export-Import Bank of Korea, not in its
individual capacity, but as joint lead arranger hereunder.

“KEXIM” has the meaning provided in the Preamble.

 

A-5



--------------------------------------------------------------------------------

“KEXIM Direct Facility Commitment” means, with respect to KEXIM, the commitment
to make KEXIM Direct Facility Loans as set forth opposite the name of KEXIM in
the column entitled “Commitment” in Schedule 2.01, or if KEXIM has entered into
one or more Lender Assignment Agreements, set forth opposite the name of such
Eligible Assignee in the Register maintained by the KEXIM Facility Agent
pursuant to Section 2.03(c) (Borrowing of Loans), as the same may be reduced in
accordance with Section 2.04 (Termination or Reduction of Commitments).

“KEXIM Direct Facility Existing Commitment” means sixty-four million five
thousand four hundred thirty-six Dollars and eighty-seven cents.
($64,005,436.87).

“KEXIM Direct Facility Lenders” means KEXIM and each other Person that acquires
the rights and obligations of KEXIM pursuant to Section 10.04 (Assignments).

“KEXIM Direct Facility Loans” has the meaning set forth in Section 2.01 (KEXIM
Direct Facility Loans).

“KEXIM Direct Facility Loan Borrowing” means each disbursement of KEXIM Direct
Facility Loans by KEXIM (or the KEXIM Facility Agent on their behalf) on any
single date to the Borrower in accordance with Section 2.03 (Borrowing of Loans)
and Section 6 (Conditions Precedent).

“KEXIM Direct Facility New Commitment” means the KEXIM Direct Facility
Commitment minus the KEXIM Direct Facility Existing Commitment.

“KEXIM Direct Facility Notes” means the promissory notes of the Borrower,
substantially in the form of Exhibit B evidencing KEXIM Direct Facility Loans,
in each case duly executed and delivered by an Authorized Officer of the
Borrower in favor of KEXIM, including any promissory notes issued by the
Borrower in connection with assignments of any KEXIM Direct Facility Loan of
KEXIM, as they may be amended, restated, supplemented or otherwise modified from
time to time.

“KEXIM Direct Facility Secured Parties” means KEXIM, the KEXIM Facility Agent,
the Common Security Trustee and each of their respective successors and
permitted assigns, in each case in connection with KEXIM Direct Facility
Agreement or the KEXIM Direct Facility Loan Notes.

“KEXIM Direct Facility Initial Advance” means the first KEXIM Direct Facility
Loan Borrowing.

“Lender Assignment Agreement” means a Lender Assignment Agreement, substantially
in the form of Exhibit C.

 

A-6



--------------------------------------------------------------------------------

“LIBOR” means, for any Interest Period for any KEXIM Direct Facility Loan, the
rate per annum equal to (a) the rate determined by the KEXIM Facility Agent to
be the offered rate that appears on the page of Reuters Screen LIBOR01 (or any
successor thereto) that displays the London interbank offered rates as
administered by ICE Benchmark Administration for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to an
Interest Period that is three (3) months, determined as of approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of such Interest
Period, or (b) if the rate referenced in the preceding clause (a) does not
appear on such page or service or such page or service is not available, the
rate determined by the KEXIM Facility Agent to be the offered rate on such other
page or other service that displays the London interbank offered rates as
administered by ICE Benchmark Administration for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to an
Interest Period of three (3) months, determined as of approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period, or (c) if the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum determined by the KEXIM Facility Agent as the
average rate of interest at which deposits in Dollars for delivery on the first
day of such Interest Period, in same day funds in the approximate amount of the
KEXIM Direct Facility Loan, being made, continued or converted and with a term
equivalent to an Interest Period that is three (3) months would be offered by
the KEXIM Facility Agent (or its Affiliates) to major banks in the London
interbank LIBOR market at its request at approximately 4:00 p.m. (London time)
two (2) Business Days prior to the first day of such Interest Period; provided,
however, if LIBOR as determined pursuant to clauses (a), (b), or (c), as
applicable, is less than zero percent (0%), LIBOR shall be deemed zero percent
(0%).

“Maturity Date” means the earlier of (i) the second anniversary of the Project
Completion Date or (ii) December 31, 2020.

“Maximum Rate” has the meaning provided in Section 10.09 (Interest Rate
Limitation).

“Negotiation Period” has the meaning provided in Section 4.02 (Inability to
Determine Interest Rates).

“New Lender” has the meaning provided in Section 4.06(e) (Taxes - Status of
Lenders).

“Non-Recourse Parties” has the meaning provided in Section 10.21(a) (No
Recourse).

“Non-U.S. Lender” has the meaning provided in Section 4.06(e) (Taxes-Status of
Lenders).

 

A-7



--------------------------------------------------------------------------------

“Obligations” means, collectively, (a) all Indebtedness, KEXIM Direct Facility
Loans, advances, debts, liabilities (including any indemnification or other
obligations that survive the termination of the Financing Documents (excluding
any Secured Debt Instrument other than KEXIM Direct Facility Agreement)), and
all other obligations, howsoever arising (including Guarantee obligations), in
each case, owed by the Borrower to the KEXIM Direct Facility Secured Parties (or
any of them) of every kind and description (whether or not evidenced by any note
or instrument and whether or not for the payment of money), direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
pursuant to the terms of the Financing Documents (excluding any Secured Debt
Instrument other than KEXIM Direct Facility Agreement), (b) any and all sums
reasonably advanced by KEXIM Facility Agent in order to preserve the Collateral
or preserve the security interest of the KEXIM Direct Facility Secured Parties
in the Collateral (including, but without duplication of the Borrower’s
Obligation to repay the same, amounts described in the last sentence of the
definition of Operation and Maintenance Expenses) and (c) in the event of any
proceeding for the collection or enforcement of the obligations described in
clauses (a) and (b) above, after an Event of Default shall have occurred and be
continuing and the KEXIM Direct Facility Loans have been accelerated pursuant to
Section 8.02 (Acceleration Upon Bankruptcy) or Section 8.03 (Acceleration Upon
Other Event of Default), the expenses of retaking, holding, preparing for sale
or lease, selling or otherwise disposing of or realizing on the Collateral, or
of any exercise by KEXIM of its rights under the Security Documents, together
with any necessary attorneys’ fees and court costs.

“Other Connection Taxes” means, with respect to any KEXIM Facility Agent, KEXIM
or any other recipient of any payment to be made by or on account of any
Obligation of the Borrower, Taxes imposed as a result of a former or present
connection between such Person and the jurisdiction imposing such Tax (other
than connections arising from such Person having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Financing Document, or sold or assigned an interest in any
KEXIM Direct Facility Loan or Financing Document).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Financing Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Financing Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 4.04 (Obligation to
Mitigate)).

“Participant” has the meaning provided in Section 10.04(d) (Assignments).

“Participant Register” has the meaning provided in Section 10.04(d)
(Assignments).

 

A-8



--------------------------------------------------------------------------------

“Platform” has the meaning provided in Section 10.11(i) (Notices and Other
Communications).

“Rate Determination Notice” has the meaning provided in Section 4.02 (Inability
to Determine Interest Rates).

“Register” has the meaning provided in Section 2.03(b) (Borrowing of Loans).

“Substitute Basis” has the meaning provided in Section 4.02 (Inability to
Determine Interest Rates).

“Trade Date” has the meaning provided in Section 10.04(b) (Assignments).

“U.S. Tax Compliance Certificate” has the meaning provided in Section 4.06(e)
(Taxes - Status of Lenders).

“United States Person” means a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Withholding Agent” means the Borrower and the KEXIM Facility Agent

 

A-9